             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 1 of 74




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

BELL NORTHERN RESEARCH, LLC,

       Plaintiff,                                           Civil Action No. 6:21-cv-833

       v.

APPLE INC.,                                                 JURY TRIAL

       Defendant.



                                   ORIGINAL COMPLAINT

       Plaintiff Bell Northern Research, LLC (“BNR” or “Plaintiff”) brings this Complaint

against Apple, Inc. (“Apple”) for infringement of U.S. Patent Nos. 8,204,554 (the “ʼ554 Patent”),

7,319,889 (the “’889 Patent”), RE 48,629 (the “’629 Patent”), 8,416,862 (the “ʼ862 Patent”),

7,957,450 (the “ʼ450 Patent”), 7,564,914 (the “ʼ914 Patent”), 6,963,129 (the “’129 Patent”),

6,858,930 (the “’930 Patent”), 7,039,435 (the “ʼ435 Patent”), and 8,396,072 (the “ʼ072 Patent”)

(collectively, the “BNR Patents”). Plaintiff, on personal knowledge as to its own acts, and on

information and belief as to all others based on investigation, alleges as follows:

                                SUMMARY OF THE ACTION

       1.      This is a patent infringement suit relating to Apple’s unauthorized and unlicensed

use of the BNR Patents in its wireless products. The technologies claimed in the BNR Patents

support many of Apple’s core functionalities, including cellular, wi-fi, and battery preservation,

not to mention the health of Apple’s customers.

       2.      The BNR Patents come from a rich pedigree dating back to the late 19th century.

This is when a collection of companies, referred to as the Bell System, sprang to life from the ideas

and patented technologies created by Alexander Graham Bell. Two technical development streams

                                                  1
            Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 2 of 74




arose from this collective: Western Electric (the R&D stream) and Northern Electric (the

manufacturing stream).

       3.         The R&D portion of the Bell System (Western Electric) operated as a laboratory,

creating designs for telephones, switches, and other electrical equipment. In 1925, AT&T and

Western Electric combined their engineering departments to form Bell Labs. Bell Labs is one of

America’s greatest technology incubators, and paved the way for many technological advances we

know and use today, including the transistor, several kinds of lasers, the UNIX operating system,

and computer languages such as C++. In total, Bell Labs received nine Nobel Prizes for its work

over the years.

       4.         The manufacturing portion of the Bell System (Northern Electric) came out of

National Bell Telephone of Boston’s commission to Charles Fleetford Sise to create Bell

Telephone Company of Canada. Bell Canada originally made telephones and other equipment

based on Western Electric’s designs, and spun out its manufacturing business into Northern

Electric in 1895. After cutting ties with Western Electric, Northern Electric began inventing its

own designs, and eventually started its own research and development labs in Canada. Bell Canada

and Northern Electric combined their R&D organizations to form BNR.

       5.         Collectively, these companies spurred a digital revolution in telecom, starting with

the first digital telephone switch in 1975. They continued to push the industry to new heights in

the late 1980s, when BNR announced the desire to create a global fiber optic network (called

“FiberWorld”). Its goal was to give users easy, reliable, and fast access to a variety of multimedia

services. To realize this vision, Bell Labs and subsequent innovators made numerous

breakthroughs in laser, semiconductor, photodetector, amplifier, and waveguide designs. These

advancements lead to the modern fiber optic systems currently used all over the world.



                                                   2
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 3 of 74




        6.      This work naturally led to cellular telecommunications as well. On May 6, 1992,

BNR VP George Brody—along with executives from Bell Cellular and Northern Electric—made

the first Canada-US digital cellular call. It stretched from Toronto, Ontario to Fort Worth, Texas.

        7.      Eventually, the Bell System broke up and spawned several new companies. They

included telecommunications powerhouses Lucent and Agere Systems. Lucent was absorbed by

Nokia, while Agere Systems was acquired by LSI, and then Avago/Broadcom. BNR was folded

into Nortel.

        8.      Although Nortel was ultimately unsuccessful in its bid to supply digital

telecommunications and networking solutions to the market, several Bell Labs, Northern Electric,

and Nortel alumni decided to reenergize BNR in 2017. Today it is the successor in interest to many

of the key telecommunications technologies developed and spun out of Bell System’s early work,

some of which form the basis of the BNR Patents.

        9.      BNR brings this action to put a stop to Apple’s unauthorized and unlicensed use of

the BNR Patents.

                                           THE PARTIES

        10.     BNR is a Delaware limited liability company with its principal place of business at

401 North Michigan Avenue, Chicago, Illinois 60611.

        11.     Apple is a corporation organized under the laws of the State of California with its

principal place of business at 1 Apple Park Way, Cupertino, California 95014.

        12.     Apple directly and/or indirectly develops, designs, manufactures, uses, distributes,

markets, offers to sell, and/or sells infringing products and services in the United States, including

in this District, and otherwise purposefully directs infringing activities to this District in connection

with its iPhones, iPads, Macbooks, iMacs, Mac Pros, Mac minis, Apple TVs, Apple Watches, and

other mobile/computer products.

                                                   3
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 4 of 74




                                 JURISDICTION AND VENUE

        13.    This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        14.    This Court has personal jurisdiction over Apple. Apple has conducted and

continues to regularly conduct business within the State of Texas. Apple has purposefully and

voluntarily availed itself of the privileges of conducting business in the United States, in the State

of Texas, and in this District by continuously and systematically placing goods into the stream of

commerce through an established distribution channel with the expectation that they will be

purchased by consumers in this District. Apple directly and/or through intermediaries (including

distributors, sales agents, and others), makes, ships, distributes, offers for sale, sells, advertises,

and/or uses its products (including, but not limited to, the products that are accused of patent

infringement in this lawsuit) in the United States, the State of Texas, and this District.

        15.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 because

Apple has committed, and continues to commit, acts of infringement in this District and has a

regular and established place of business in this District. On information and belief, Apple

maintains regular and established places of business in the District at 12545 Riata Vista Cir.,

Austin, Texas 78727.

        16.    On information and belief, the majority of Apple’s approximately 7,000 employees

currently based in Austin are located in the 1.1 million square-foot Riata Vista campus. Completed

in 2016, the Riata Vista campus features seven office buildings spread across 38 acres making it

Apple’s second-largest corporate office. See Apple checks in with 192-room hotel for billion-dollar

Northwest         Austin        campus,         CultureMap          Austin         (available        at

https://austin.culturemap.com/news/city-life/05-20-20-apple-adds-surprising-element-to-1-

                                                  4
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 5 of 74




billion-campus-in-northwest-austin/) (“Apple checks in”). To accelerate its growth in Austin,

Apple is building a new 133-acre campus at 5501 W. Parmer Ln., less than half a mile away from

its Riata Vista campus. See Apple bites into North Austin with new $1 billion campus and 5,000

potential jobs, CultureMap Austin (available at https://austin.culturemap.com/news/city-life/12-

13-18-apple-bites-into-north-austin-with-new-1-billion-campus-and-5000-jobs/) (“Apple bites

into North Austin”). Expected to be ready in 2022, the Parmer Lane campus is estimated to cost

Apple     $1    billion   dollars.   See     Apple      expands   in   Austin,    Apple    (available   at

https://www.apple.com/newsroom/2019/11/apple-expands-in-austin/)                 (“Apple    expands     in

Austin”). It is projected that the new campus will immediately be able to accommodate 5,000 new

employees and be able to grow to 15,000 employees in the future. Id. According to Apple, the new

campus is expected to host a variety of jobs including “engineering, R&D, operations, finance,

sales, and customer support.” Id. Overall, the Parmer Lane campus will include structures totaling

3 million square-feet, approximately 2 million of which will be dedicated office/research and

development space. A recently updated site plan also shows a 192-room hotel as being included

in the campus. See Apple checks in.

         17.    On information and belief, it is expected that completion of the Parmer Lane

campus will make Apple the largest private employer in the city of Austin. See Apple checks in.

As a reward for building this new massive campus, Williamson County agreed to repay 65 percent

of Apple’s property taxes for the next 15 years. See Apple getting big tax rebate from Williamson

County         with       Austin           expansion,       KVUE          ABC         (available        at

https://www.kvue.com/article/news/local/apple-could-get-big-tax-break-from-williamson-

county-with-austin-expansion/269-623955430).




                                                        5
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 6 of 74




       18.     Furthermore, Apple’s most powerful computer, the Mac Pro, which is among the

infringing products, is manufactured in the Flextronics Americas factory in Austin. Apple has been

manufacturing the Mac Pro in Flextronics’ 244,000 square-foot facility since 2013. As of 2019,

Apple employs more than 500 people at this location. See Apple expands in Austin.

       19.     In addition to the foregoing, Apple has numerous other regular and established

physical places of business in this District. Apple has at least the following retail spaces (Apple

Stores) located within this District:

       Apple Barton Creek                              Apple North Star
       2901 S. Capital of Texas Highway                7400 San Pedro Avenue
       Austin, TX 78746                                San Antonio, TX 78216

       Apple Domain NORTHSIDE                          Apple La Cantera
       3121 Palm Way                                   15900 La Cantera Parkway
       Austin, TX 78758                                San Antonio, TX 78256

       Apple Store
       8401 Gateway Blvd West
       El Paso, TX 79925

       20.     Apple is registered to do business in Texas and maintains an agent for service of

process here. Apple maintains places of business within this District, including those mentioned

above. Moreover, Apple has authorized retailers that offer and sell the accused infringing products

on its behalf in this judicial district. BNR’s causes of action arise directly from Apple’s business

contacts and other activities in the State of Texas and this District.

       21.     Currently, Apple is advertising approximately 455 jobs in the Austin-metro area.

These include RF design engineer positions, cellular SOC design and verification engineering

positions, cellular power engineering positions, display engineering positions, engineering

program/project management positions, various software engineering positions including artificial

intelligence/machine learning and digital advertising, a number of marketing positions, along with



                                                  6
                Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 7 of 74




a host of corporate openings. Careers at Apple, Apple (available at https://jobs.apple.com/en-

us/search?location=austin-metro-area-AUSMETRO).

          22.    Apple has derived substantial revenues from its infringing acts occurring within the

State of Texas and within this District.

          23.    Venue is also convenient in this District. This is at least true because of this

District’s close ties to this case—including the technology, relevant witnesses, and sources of

proof—and its ability to quickly and efficiently move this case to resolution. Further, this District

has familiarity with at least some of the BNR Patents. Several of the patents (i.e., the ʼ129 and

ʼ930 Patents) were involved in a recent lawsuit filed in this District. See Dkt. 1, Bell Northern

Research, LLC v. Samsung Elecs. Co., Ltd, No. 6:20-cv-326-ADA (W.D. Tex. Apr. 24, 2020).

                                       THE BNR PATENTS

   A. U.S. Patent Nos. 8,204,554 and 7,319,889

          24.    BNR is the owner by assignment of the ’554 patent. The ’554 Patent is entitled

“System and Method for Conserving Battery Power in a Mobile Station.” The ’554 Patent issued

on June 19, 2012. A true and correct copy of the ’554 Patent is attached as Exhibit A.

          25.    BNR is the owner by assignment of the ’889 Patent. The ’889 Patent is entitled

“System and Method for Conserving Battery Power in a Mobile Station.” The ’889 Patent issued

on January 15, 2008. A true and correct copy of the ’889 Patent is attached as Exhibit B.

          26.    The inventors of both the ’554 and ’889 Patents are Norman Goris and Wolfgang

Scheit.

          27.    The ’889 Patent is a continuation of U.S. Patent No. 7,113,811, filed on June 17,

2003. The ’554 Patent is a continuation of the ’889 Patent.

          28.    The ’554 and ’889 Patents generally relate to “mobile station[s]…having a reduced

power consumption under certain operating conditions.” Ex. A at 1:14-17.

                                                  7
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 8 of 74




       29.       The claimed inventions in the ’554 and ’889 Patents are directed to methods and

systems that allow a mobile station, such as a cellular phone or tablet, to reduce power

consumption—for example, to extend the amount of time for the mobile station to operate on

battery power.

       30.       The background sections of the ’554 and ’889 Patents describe the need for

reducing power consumption:

       Usually the stand-by time, as well as the talk-time, of a mobile station depend on
       the lifetime of a (rechargeable) battery inserted within the mobile station and hence,
       on the load and/or on the capacity of the battery…Increasing of the capacity of the
       battery would increase the lifetime of the mobile station, but batteries having
       increased capacities are often larger, heavier or more expensive, none of which are
       desirable attributes for a portable, affordable mobile station. Accordingly, what is
       needed in the art is a way to prolong the lifetime of a mobile station without having
       to use a battery with an increased capacity.

Ex. A at 1:27-37; Ex. B at 1:27-37.

       31.       The ’554 and ’889 Patents describe the reduced power consumption resulting from

the invention:

       Thus, by reducing the power consumption of the display of an activated telephone
       set in case the display is not needed, i.e., in particular during a telephone call,
       current is saved instead of needlessly consumed from the (rechargeable) battery.
       Accordingly, the spared available battery power may be significant, especially for
       color displays, resulting in an overall increasement of the stand-by and/or talk time
       of the telephone set.

Ex. A at 1:47-54; Ex. B at 1:48-55.

       32.       Reducing a device’s power consumption is increasingly important and beneficial,

as devices on the market continue to grow in complexity and functionality, demanding more and

more power to operate their features, such as audiovisual and connectivity tasks.

       33.       The preferred embodiments of the invention “sav[e] available battery power of a

mobile station . . . in particular when the display . . . [is] near an object” such as the ear. Ex. A at

2:19-25; Ex. B at 2:18-24.

                                                   8
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 9 of 74




       34.    The ’554 Patent contains three independent claims and fourteen total claims,

covering various methods and systems. Claim 1 reads:

              1. A mobile station, comprising:

                     a display;

                     a proximity sensor adapted to generate a signal indicative of the
                     existence of a first condition, the first condition being that an
                     external object is proximate; and

                     a microprocessor adapted to:

                             (a) determine, without using the proximity sensor, the
                             existence of a second condition independent and
                             different from the first condition, the second condition
                             being that a user of the mobile station has performed an
                             action to initiate an outgoing call or to answer an
                             incoming call;

                             (b) in response to a determination in step (a) that the
                             second condition exists, activate the proximity sensor;

                             (c) receive the signal from the activated proximity
                             sensor; and

                             (d) reduce power to the display if the signal from the
                             activated proximity sensor indicates that the first
                             condition exists.

       35.    The ’889 Patent contains two independent claims and thirteen total claims, covering

various methods and systems. Claim 1 reads:

              1. A mobile station, comprising:

                     a display;

                     a proximity sensor adapted to generate a signal indicative of
                     proximity of an external object; and

                     a microprocessor adapted to:

                             (a) determine whether a telephone call is active;

                             (b) receive the signal from the proximity sensor; and

                                                 9
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 10 of 74




                              (c) reduce power to the display if the microprocessor
                              determines that a telephone call is active and the signal
                              indicates the proximity of the external object; wherein:

                      the telephone call is a wireless telephone call;
                      the microprocessor reduces power to the display while the
                      signal indicates the proximity of the external object only if the
                      microprocessor determines that the wireless telephone call is
                      active; and

                      the proximity sensor begins detecting whether an external
                      object is proximate substantially concurrently with the mobile
                      station initiating an outgoing wireless telephone call or
                      receiving an incoming wireless telephone call.

       36.     The above-disclosed claim limitations from the ’554 and ’889 Patents comprise

various elements, including, e.g., a display, a proximity sensor, and a microprocessor adapted to

determine whether a call is active, receive signals from the proximity sensor, and reduce power to

the display under certain conditions. These claims, as a whole, provide significant benefits and

improvements related to reducing a mobile station’s power consumption, relative to the prior art.

   B. U.S. Patent No. RE48,629

       37.     BNR is the owner by assignment of the ʼ629 Patent. The ’629 Patent is entitled

“Backward-Compatible Long Training Sequences for Wireless Communication Networks.” The

’629 Patent re-issued on July 6, 2021. A true and correct copy of the ’629 Patent is attached as

Exhibit C.

       38.     The inventors of the ’629 Patent are Jason Trachewsky and Rajendra Moorti.

       39.     The ’629 Patent is a reissue of U.S. Patent No. 7,990,842 (“the ʼ842 Patent”), which

issued on August 2, 2011. The ʼ842 Patent was filed on January 8, 2010 and is a continuation of

U.S. Patent No. 7,646,703, which was filed on July 26, 2005.




                                                10
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 11 of 74




       40.     The ’629 Patent claims priority to at least Provisional Application Nos. 60/591,104,

filed on July 27, 2004, and 60/634,102, filed on December 8, 2004.

       41.     The ’629 Patent is generally related to wireless communication systems. In

particular, the ’629 Patent is concerned with the 802.11 standard and helping ensure backward

compatibility with prior versions of that standard. The specification explains the following:

       Different wireless devices in a wireless communication system may be compliant
       with different standards or different variations of the same standard. For example,
       802.11a an extension of the 802.11 standard, provides up to 54 Mbps in the 5 GHz
       band. 802.11b, another extension of the 802.11 standard, provides 11 Mbps
       transmission (with a fallback to 5.5, 2 and 1 Mbps) in the 2.4 GHz band. 802.11g,
       another extension of the 802.11 standard, provides 20+ Mbps in the 2.4 GHz band.
       802.11n, a new extension of 802.11, is being developed to address, among other
       [sic] thins, higher throughput and compatibility issues. An 802.11a compliant
       communications device may reside in the same WLAN as a device that is compliant
       with another 802.11 standard. When devices that are compliant with multiple
       versions of the 802.11 standard are in the same WLAN, the devices that are
       compliant with older versions are considered to be legacy devices. To ensure
       backward compatibility with legacy devices, specific mechanisms must be
       employed to insure that the legacy devices know when a device that is compliant
       with a newer version of the standard is using a wireless channel to avoid a collision.
       New implementations of wireless communication protocol enable higher speed
       throughput, while also enabling legacy devices which might be only compliant with
       802.11a or 802.11g to communicate in Systems which are operating at higher
       speeds.

Ex. C at 1:59-2:17.

       42.     The 802.11a and 802.11g standard utilize what is known as the orthogonal

frequency division multiplexing (“OFDM”) encoding scheme. “OFDM is a frequency division

multiplexing modulation technique for transmitting large amounts of digital data over a radio

wave” and “works by spreading a single data stream over a band of Sub-carriers, each of which is

transmitted in parallel.” Ex. C at 2:20-22.

       43.     The 802.11 standard includes “training sequences” that synchronize data transfer

between a wireless sender and a receiver.



                                                11
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 12 of 74




       44.     The background section of the ’629 Patent specifies the “need to create a long

training sequence of minimum peak-to-average ratio that uses more Sub-carriers without

interfering with adjacent channels.” Ex. C at 2:46-48.

       45.     The ’629 Patent teaches a long training sequence of minimum peak-to average

power ratio that is usable by “legacy devices in order to estimate channel impulse response and to

estimate carrier frequency offset between a transmitter and a receiver.” Ex. C at 2:50-52.

       46.     One important technical advance and improvement offered by the inventive

expanded long training sequence of minimum peak-to-average power ratio is “decrease[d] power

back-off.” Ex. C at 4:15-17. The invention may also “be used by 802.11a or 802.11g devices for

estimating the channel impulse response and by a receiver for estimating the carrier frequency

offset between the transmitter clock and receiver clock.” Ex. C at 4:17-21. Further, the invention

contributes to higher data throughout by carrying data on multiple subcarriers.

       47.     The ’629 Patent contains one independent claim and 30 total claims, covering

various apparatuses. Claim 1 reads:

               1. A wireless communications device, comprising:

                      a signal generator that generates an extended long training sequence; and

                      an Inverse Fourier Transformer operatively coupled to the signal generator,

                      wherein the Inverse Fourier Transformer processes the extended long
                      training sequence from the signal generator and provides an optimal
                      extended long training sequence with a minimal peak-to-average ratio, and

                      wherein at least the optimal extended long training sequence is carried by a
                      greater number of Subcarriers than a standard wireless networking
                      configuration for an Orthogonal Frequency Division Multiplexing scheme

                      wherein the optimal extended long training sequence is carried by exactly
                      56 active sub-carriers, and




                                                12
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 13 of 74




                         wherein the optimal extended long training sequence is represented by
                         encodings for indexed sub-carriers -28 to +28, excluding indexed sub-
                         carrier 0 which is set to zero, as follows:




        48.     The above-disclosed claim limitations from the ’629 Patent comprise various

elements, including, e.g., a signal generator and an Inverse Fourier Transformer. This claim, as a

whole, provides significant benefits and improvements discussed previously that directly impact

and improve interoperability with devices operating on legacy versions of the 802.11 standard,

relative to the prior art.

    C. U.S. Patent No. 8,416,862

        49.     BNR is the owner by assignment of the ʼ862 Patent. The ’862 Patent is entitled

“Efficient Feedback of Channel Information in a Closed Loop Beamforming Wireless

Communication System.” The ’862 Patent issued on April 9, 2013. A true and correct copy of the

’862 Patent is attached as Exhibit D.

        50.     The inventors of the ’862 Patent are Carlos Aldana and Joonsuk Kim.

        51.     The ’862 Patent, which was filed on September 28, 2005, is a continuation-in-part

of U.S. Patent 7,738,583, filed on June 28, 2005. The ’862 Patent also claims priority to at least


                                                13
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 14 of 74




Provisional Application No. 60/673,451, filed on April 21, 2005, and Provisional Application No.

60/698,686, filed on July 13, 2005.

       52.     The ’862 Patent is generally related to wireless communication systems and more

particularly to wireless communications using beamforming. Ex. D at 1:19–22.

       53.     The description of related art section of the patent identifies that, to properly

implement beamforming, the transmitter must know the properties of the channel over which the

wireless communication is conveyed. Ex. D at 3:14–25. Further, the size of the feedback

information required to be sent back to the transmitting wireless device may be so large that the

channel may change before the entire feedback information is received by the transmitter. Ex. D

at 3:14–25. One approach is to decompose the channel and send information only relating to a

calculated value of the transmitter’s beamforming matrix as the feedback information. But under

this approach, even in a 2x2 MIMO wireless communication system, the data is still too large for

practical application. Ex. D at 3:27–47.

       54.     Thus, the ’862 Patent identifies a need “for a method and apparatus for reducing

beamforming feedback information in wireless communications.” Ex. D at 3:49–51.

       55.     The claimed inventions in the ’862 Patent are directed to improved efficiencies in

transmitting feedback of transmitter beamforming information, particularly using polar

coordinates. Ex. D at 15:34–16:6. One of the important technical advantages and improvements

offered by the inventive, improved feedback transmission is a decrease in the amount of data

required to send the feedback information to the transmitting wireless transmitter. See id.

       56.     The ’862 Patent contains three independent claims and twenty total claims,

covering various methods and systems. Claim 1 reads:




                                                14
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 15 of 74




                1. A method for feeding back transmitter beamforming information from a
                receiving wireless communication device to a transmitting wireless communication
                device, the method comprising:

                        the receiving wireless communication device receiving a preamble
                        sequence from the transmitting wireless device;

                        the receiving wireless device estimating a channel response based upon the
                        preamble sequence;

                        the receiving wireless device determining an estimated transmitter
                        beamforming unitary matrix (V) based upon the channel response and a
                        receiver beamforming unitary matrix (U);

                        the receiving wireless device decomposing the estimated transmitter
                        beamforming unitary matrix (V) to produce the transmitter beamforming
                        information; and

                        the receiving wireless device wirelessly sending the transmitter
                        beamforming information to the transmitting wireless device.

        57.     The above-disclosed claim limitations from the ’862 Patent comprise various

elements, including, e.g., a receiving wireless device capable of determining an estimated

transmitter beamforming unitary matrix, decomposing an estimated transmitter beamforming

unitary matrix to produce transmitter beamforming information, and the ability to send the

transmitter beamforming information to the transmitting wireless device. This claim, as a whole,

provides significant benefits and improvements discussed previously that directly impact the

ability to efficiently transmit beamforming feedback information to the transmitting wireless

device, relative to the prior art.




                                                15
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 16 of 74




   D. U.S. Patent Nos. 7,957,450 and 7,564,914

       58.     BNR is the owner by assignment of the ’450 Patent. The ’450 Patent is entitled

“Method and System for Frame Formats for MIMO Channel Measurement Exchange.” The ’450

Patent issued on June 7, 2011. A true and correct copy of the ’450 Patent is attached as Exhibit F.

       59.     BNR is also the owner by assignment of the ’914 Patent. The ’914 Patent is entitled

“Method and System for Frame Formats for MIMO Channel Measurement Exchange.” The ’914

Patent issued on July 21, 2009. A true and correct copy of the ’914 Patent is attached as Exhibit E.

       60.     The inventors of both the ’450 and ’914 Patents are Christopher Hansen, Carlos

Aldana, and Joonsuk Kim.

       61.     The ’450 Patent, which was filed on July 20, 2009, is a continuation of the ’914

Patent, which was filed on February 7, 2005. Both the ’914 and ’450 Patents claim priority

Provisional Application No. 60/636,255, which was filed on December 14, 2004.

       62.     The ’450 and ’914 Patents are generally related to “multiple antenna multiple

output (MIMO) systems . . . in which mobile terminals incorporate smart antenna systems

comprising multiple transmit antenna and multiple receive antenna.” Ex. F at 1:54-57; see also Ex.

E at 1:55-58. The specifications explain that “[s]ignal fading is a significant problem in wireless

communications systems, often leading to temporary loss of communications at mobile terminals.”

Ex. F at 1:63-65; see also Ex. E at 1:65-67.

       63.     The specifications also explain that “[o]ne of the most pervasive forms of fading is

known as multipath fading, in which dispersion of transmitted signals due to incident reflections

from buildings and other obstacles, results in multiple versions of the transmitted signals arriving

at a receiving mobile terminal. The multiple versions of the transmitted signal may interfere with

each other and may result in a reduced signal level detected at the receiving mobile terminal. When



                                                16
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 17 of 74




versions of the transmitted signal are 180° out of phase they may cancel each other such that a

signal level of 0 is detected. Locations where this occurs may correspond to ‘dead zones’ in which

communication to the wireless terminal is temporarily lost.” Ex. F at 1:65-2:9; see also Ex. E at

1:67-2:11.

       64.     “Another important type of fading is related to motion. When a transmitting mobile

terminal, or a receiving mobile terminal is in motion, the Doppler phenomenon may affect the

frequency of the received signal. The frequency of the received signal may be changed by an

amount which is a function of the velocity at which a mobile terminal is moving. Because of the

Doppler effect, ISI may result when a mobile terminal is in motion, particularly when the mobile

terminal is moving at a high velocity.” Ex. F at 2:34-37; see also Ex. E at 2:37-40.

       65.     In order to improve signal reception and reduce interference, certain wireless

communication devices use beamforming technology, the aim of which is to focus the transmission

of wireless signals in a specific direction to improve reception. Instead of broadcasting wireless

signals uniformly in all directions, beamforming devices attempt to direct wireless signals to

specific devices to achieve a better signal-to-noise ratio. Ex. F at 1:35-53; see also Ex. E at 1:35-

54.

       66.     “One of the challenges in beamforming is that the multiplicative scale factors which

are applied to transmitted and received signals may be dependent upon the characteristics of the

communications medium between the transmitting mobile terminal and the receiving mobile

terminal. A communications medium, such as a radio frequency (RF) channel between a

transmitting mobile terminal and a receiving mobile terminal, may be represented by a transfer

system function, H. The relationship between a time varying transmitted signal, x(t), a time varying

received signal, y(t), and the systems function may be represented as shown in equation [1]:



                                                 17
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 18 of 74




y(t)=H x x(t)+ n(t), where n(t) represents noise which may be introduced as the signal travels

through the communications medium and the receiver itself. In MIMO systems, the elements in

equation [1] may be represented as vectors and matrices. If a transmitting mobile terminal

comprises M transmitting antenna, and a receiving mobile terminal comprises N receiving antenna,

then y(t) may be represented by a vector of dimensions Nx1, x(t) may be represented by a vector

of dimensions Mx1, n(t) by a vector of dimensions Nx1, and H may be represented by a matrix of

dimensions NxM. In the case of fast fading, the transfer function, H, may itself become time

varying and may thus also become a function of time, H(t). Therefore, individual coefficients,

hij(t), in the transfer function H(t) may become time varying in nature.” Ex. F at 3:49-4:9; see also

Ex. E at 3:54-4:14.

       67.     Beamforming is challenging because focusing the transmission of wireless signals

must be adjusted as the relative positions of the transmitting and receiving wireless device

positions change relative to one another. Thus, information about the RF channel used to transmit

information must be adapted or else “information loss between the transmitting mobile terminal

and the receiving mobile terminal may result.” Ex. F at 4:22-24; see also Ex. E at 4:27-29.

       68.     Existing methods and techniques, such as channel reciprocity, for estimating RF

channel characteristics were insufficient because “differences in the electronic circuitry between

the respective transmitting mobile terminal and receiving mobile terminal such that, in some cases,

there may not be channel reciprocity.” Ex. F at 5:16:25; see also Ex. E at 5:21-30.

       69.     The ’450 and ’914 Patents address the shortcomings in the prior art by disclosing

“a method for communicating information in a communication system [that] may comprise

transmitting data via a plurality of radio frequency (RF) channels utilizing a plurality of

transmitting antenna, receiving feedback information via at least one of the plurality of RF



                                                 18
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 19 of 74




channels, and modifying a transmission mode based on the feedback information. Feedback

information may be requested utilizing at least one of the plurality of transmitting antenna via at

least one of the plurality of RF channels. The number of transmitting antenna utilized during the

transmitting of data may be modified based on the feedback information. The transmission

characteristics of data transmitted via at least one of the plurality of transmitting antenna may be

modified based on the feedback information. Specific feedback information may be requested in

request messages.” Ex. F at 5:56-6:3; see also Ex. E at 5:59-6:8.

       70.     Furthermore, the specifications disclose that “a receiving mobile terminal may

perform a singular value decomposition (SVD) on the channel estimate matrix, and subsequently

transmit SVD-derived feedback information to the transmitting mobile terminal. Utilizing SVD

may increase the amount of computation required at the receiving mobile terminal but may reduce

the quantity of information which is transmitted to the transmitting mobile terminal via the RF

channel in comparison to transmitting the entire channel estimate matrix.” Ex. F at 8:1-10; see also

Ex. E at 8:5-14.

       71.     The ’450 Patent contains four independent claims and 22 total claims, covering

various methods and systems. Claim 1 reads:

               A method for communication, the method comprising:

                       computing a plurality of channel estimate matrices based on signals
                       received by a mobile terminal from a base station, via one or more downlink
                       RF channels, wherein said plurality of channel estimate matrices comprise
                       coefficients derived from performing a singular value matrix decomposition
                       (SVD) on said received signals; and

                       transmitting said coefficients as feedback information to said base station,
                       via one or more uplink RF channels.

       72.     The ’914 Patent contains nine independent claims and 36 total claims, covering

various methods and systems. Claim 13 reads:


                                                19
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 20 of 74




                A method for communicating information in a communication system, the method
                comprising:

                        receiving data via a plurality of RF channels utilizing a plurality of receiving
                        antennas;

                        transmitting feedback information via at least one of said plurality of RF
                        channels;

                        requesting modification of a transmission mode for subsequent received
                        data in transmitted response messages comprising said feedback
                        information;

                        transmitting said feedback information comprising channel estimates based
                        on transmission characteristics of said received data via at least one of said
                        plurality of receiving antennas; and

                        deriving said feedback information             from    mathematical      matrix
                        decomposition of said channel estimates.

        73.     The above-disclosed claim limitations from the ’450 and ’914 Patents comprise

various elements, including, e.g., receiving data via a plurality of RF channels using a plurality of

antennas, transmitting feedback information via at least one of the plurality of RF channels,

requesting modification of a transmission mode in transmitted response messages comprising said

feedback information, transmitting feedback information with channel estimates based on

transmission characteristics of data received via at least one of the plurality of receiving antennas,

deriving feedback information from mathematical matrix decomposition of channel estimates, and

using SVD on received signals to do so. The claims, as a whole, provide significant benefits and

improvements discussed previously that directly impact the ability to determine and use channel

information, relative to the prior art.

    E. U.S. Patent No. 6,963,129

        74.     BNR is the owner by assignment of the ʼ129 Patent. The ʼ129 Patent is entitled

“Multi-Chip Package Having a Contiguous Heat Spreader Assembly.” The ʼ129 Patent was filed




                                                  20
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 21 of 74




on June 18, 2003 and issued on November 8, 2005. A true and correct copy of the ʼ129 Patent is

attached as Exhibit G.

       75.     The inventors of the ʼ129 Patent are Thomas Evans, Stan Mihelcic, Leah M. Miller,

Kumar Nagarajan, and Edwin M. Fulcher.

       76.     The ʼ129 Patent is generally related to packages with a heat spreader.

       77.     The background of the ʼ129 Patent describes the need for better heat transfer

mechanisms in semiconductor packages. See, e.g., Ex. G at 2:23-26 (noting “the desired package

would also have better thermal characteristics by using an improved heat transfer mechanism.”).

       78.     The ʼ129 Patent contains one independent claim and six total claims, each covering

a heat spreader assembly. Claim 1 reads:

               1. A heat spreader assembly, comprising:

                         a single, unibody heat spreader configured to extend across substantially the
                         entire first surface of at least two spaced integrated circuits opposite a
                         second surface of the integrated circuits having a bonding pad;

                         adhesive placed between the heat spreader and the first surface for securing
                         the heat spreader to the first surface of the integrated circuits at a spaced
                         distance above at least one passive device arranged in the area between the
                         spaced integrated circuits; and

                         a second heat spreader interposed between the heat spreader and only one
                         of the at least two spaced integrated circuits.

       79.     The above-disclosed claim from the ʼ129 Patent provides significant benefits and

improvements to the thermal characteristics of semiconductor packages. For example, by securing

the unibody heat spreader at a spaced distance above a passive device, “[t]he space beneficially

allows greater thermal transfer at the underneath surface of the heat spreader between neighboring

integrated circuits and above any passive devices within that space.” Ex. G at 3:10-13; see also id.

at 3:26-29 (“By using a heat spreader and purposely applying an air-filled gap or space between

neighboring integrated circuits, greater thermal transfer efficiency can be obtained.”).

                                                  21
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 22 of 74




   F. U.S. Patent No. 6,858,930

       80.     BNR is the owner by assignment of the ʼ930 Patent. The ʼ930 Patent is entitled

“Multi Chip Module.” The ʼ930 Patent was filed on August 11, 2003, and is a divisional of the

application leading to U.S. Patent No. 6,680,532, which was filed on October 7, 2002. The ʼ930

Patent issued on February 22, 2005. A true and correct copy of the ʼ930 Patent is attached as

Exhibit H.

       81.     The inventors of the ʼ930 Patent are Leah M. Miller and Kishor Desai.

       82.     The ʼ930 Patent generally relates to semiconductor packaging.

       83.     The ʼ930 Patent describes the need to address the problems of “heat production and

package flexibility” that constrain certain aspects of package design. Ex. H at 1:33-35.

       84.     The ʼ930 Patent describes how the invention allows for improved heat dissipation

in the package through the use of separate heat spreaders, which improves heat dissipation from

the package. See Ex. H at 2:16-19.

       85.     The ʼ930 Patent contains four independent claims and eighteen total claims,

covering semiconductor packages. Claim 1 reads:

               1. A multi chip package, comprising:

                      a package substrate having a first side and an opposing second side, the first
                      side for receiving package electrical connections,

                      integrated circuits each having a first side and an opposing second side, the
                      first side of each of the integrated circuits electrically connected and
                      structurally connected to the second side of the package substrate,

                      heat spreaders each having a first side and an opposing second side, the first
                      side of each of the heat spreaders disposed adjacent the second side of the
                      integrated circuits, where one each of the heat spreaders is associated with
                      one each of the integrated circuits,

                      a single stiffener having a first side and an opposing second side, the
                      stiffener covering all of the integrated circuits and heat spreaders, the first


                                                22
                Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 23 of 74




                         side of the stiffener disposed adjacent the second side of the heat spreaders,
                         and

                         discrete components electrically connected to the second side of the
                         package substrate and coplanar with the integrated circuits.

          86.     The above-disclosed claim provides significant benefits and improvements to the

heat dissipation and structural support in semiconductor packages, relative to the prior art.

       G. U.S. Patent No. 7,039,435

          87.     BNR is the owner by assignment of the ’435 Patent. The ’435 Patent is entitled

“Proximity Regulation System for Use with a Portable Cell Phone and a Method of Operation

Thereof.” The ’435 Patent issued on May 2, 2006. A true and correct copy of the ’435 Patent is

attached as Exhibit I.

          88.     The inventors of the ’435 Patent are Richard McDowell and Philip Mooney.

          89.     The application that resulted in the issuance of the ’435 Patent was filed on

September 28, 2001.

          90.     The ’435 Patent is generally related to a proximity regulation system and associated

methods that adjust transmit power for a portable cell phone under certain conditions. The

specification explains the following:

          To address the [] deficiencies of the prior art, the present invention provides a
          proximity regulation system for use with a portable cell phone. In one embodiment,
          the proximity regulation system includes a location sensing subsystem that is
          configured to determine a location of the portable cell phone proximate a user. A
          power governing subsystem is coupled to the location sensing subsystem and
          configured to determine a proximity transmit power level of the portable cell phone
          based on the location.

Ex. I at 2:1-11.

          91.     The background section of the ’435 Patent describes the shortcomings of the prior

art:



                                                   23
             Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 24 of 74




       Typically, the quality of service of a cell phone is proportional to the transmit power
       level of the cell phone. Though no definite proof has been determined, health
       concerns have arisen due to the power used to transmit the radio frequency of cell
       phones when operated close to the body of a cell phone user. . . . Cell phone users
       still want the best possible quality of service from their cell phone. However, health
       concerns regarding the transmit power of cell phones are now beginning to affect
       some users. Manufacturers have tried several options to relieve the fears of
       consumers. One such option involves permanently reducing the power of the
       transmitter in cellphones. Though this may be perceived as a safety advantage to
       some customers, unfortunately, this also reduces the quality of service of the cell
       phone. Another option for consumers is the use of cell phones with a base that
       typically allows a higher transmit power level of up to three watts….These type of
       cell phones, however, do not allow the flexibility demanded by consumers that is
       found in the use of a portable cell phone.

Ex. I at 1:33-62.

       92.     The ’435 Patent identifies the need “in the art [for] a system and method to

automatically reduce the transmit power level of a portable cell phone when located near a human

body thereby decreasing the perception of health risks associated with the use thereof.” Ex. I at

1:62-67.

       93.     The ’435 Patent addresses that need by allowing for adjustment of a power

governing subsystem based on a location sensing subsystem, to determine a proximity transmit

power level of a cell phone based on location. See, e.g., Ex. I at 2:1-39.

       94.     The ’435 Patent contains one independent claim and nine total claims, covering

portable cell phone apparatuses. Claim 1 reads:

               1. A portable cell phone, comprising:

                       a power circuit that provides a network adjusted transmit power level as a
                       function of a position to a communications tower, and

                       a proximity regulation system, including:

                       a location sensing subsystem that determines a location of said portable cell
                       phone

                       proximate a user; and


                                                  24
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 25 of 74




                         a power governing subsystem, coupled to said location sensing subsystem,
                         that determines a proximity transmit power level of said portable cell phone
                         based on said location and determines a transmit power level for said
                         portable cell phone based on said network adjusted transmit power level and
                         said proximity transmit power level.

         95.     The above-disclosed claim limitations from the ’435 Patent comprise various

elements, including, e.g., a proximity regulation system that contains both a location sensing

subsystem to determine location proximate a user and a power governing subsystem that adjusts

the transmit power level of a cell phone based on location. This claim, as a whole, provides

significant benefits and improvements discussed previously that relate to adjusting power levels

to address certain health concerns and save battery power.

   H. U.S. Patent No. 8,396,072

         96.     BNR is the owner by assignment of the ’072 Patent. The ’072 Patent is entitled

“Method and Apparatus for Channel Traffic Congestion Avoidance in a Mobile Communication

System.” The ’072 Patent issued on March 12, 2013. A true and correct copy of the ’072 Patent is

attached as Exhibit J.

         97.     The inventors of the ’072 Patent are Harri Jokinen, David Navratil, and Simon

Davis.

         98.     The application associated with the ’072 Patent was filed on February 21, 2011.

         99.     The ’072 Patent discloses techniques for dealing with congestion in mobile

communication systems. Specifically, the ’072 Patent addresses the situation where mobile devices

lack information regarding why a base station has not permitted it to use a particular channel. To

address this problem, the ’072 Patent provides a technique where a mobile device can monitor the

traffic on a channel and will only make requests to use the channel upon learning that there is no

congestion.



                                                  25
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 26 of 74




       100.     The ’072 Patent contains three independent claims and twenty-one total claims,

covering various methods and systems. Claim 1 reads:

                1. An apparatus for use in controlling congestion in a cell of a
                communications network, the apparatus comprising:

                       at least one controller and a memory storing a computer
                       program which are configured to:

                       receive and read a series of blocks on a first channel;

                       determine whether there is congestion based on whether said
                       series of blocks comprises a flag indicating that there is
                       congestion, wherein the flag is in at least one of an
                       IMMEDIATE ASSIGNMENT message or an IMMEDIATE
                       ASSIGNMENT REJECT message; and

                       in the event that the determination is that there is no congestion,
                       initiate an access procedure by transmitting a channel request
                       on a second channel.

       101.     The above-disclosed claim limitations from the ’072 Patent comprise various

elements, including, e.g., an apparatus that determines if there is congestion based on whether a

series of blocks comprise a flag indicating congestion and then initiating an access procedure in

the event that no congestion exists. This claim, as a whole, provides significant benefits and

improvements discussed previously that relate to avoiding and/or reducing channel traffic

congestion in a mobile communication system.

                                  FIRST CLAIM FOR RELIEF

                      INFRINGEMENT OF U.S. PATENT NO. 8,204,554

       102.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       103.     The ʼ554 Patent is valid and enforceable under United States Patent Laws.

       104.     BNR owns, by assignment, all right, title, and interest in and to the ʼ554 Patent,

including the right to collect for past damages.

                                                   26
                Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 27 of 74




         105.     A copy of the ʼ554 Patent is attached as Exhibit A.

                                       ʼ554 Patent Allegations

         106.     Apple designs, makes, sells, and currently uses devices that include a proximity

sensor. The proximity sensor in Apple’s products, including the iPhone and iPad (the “ʼ554

Infringing Products”), detects when a mobile device user (i) is on a call and (ii) has his or her

mobile     device     positioned    proximal   to    their   face,    ear,    or   cheek.   See,   e.g.,

https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(discussing                the             proximity                 sensor             functionality);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “[p]roximity sensor” as one of

the technical specifications for the iPhone X); https://itnext.io/ios-proximity-sensor-as-simple-as-

possible-a473df883dc9?gi=42625062c33a (discussing the proximity sensor functionality on an

iPhone);                         https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone#:~:text=Your%20iPhone's%20proximity%20sensor%20can,grime%2C%20or%20a%20s

oftware%20issue           (same);        https://discussions.apple.com/thread/8341968          (same);

https://developer.apple.com/documentation/uikit/uidevice#//apple_ref/occ/instp/UIDevice/proxi

mityState. When these conditions are detected, the display screen on the mobile device goes dark,

which results in battery power savings and prevents the user from accidentally selecting buttons

on the screen during an ongoing call.

         107.     On information and belief after a reasonable investigation, the ʼ554 Infringing

Products infringe the ʼ554 Patent. The ʼ554 Infringing Products are mobile stations that include a

display. For instance, the Apple iPhone X is a mobile device that includes a Super Retina HD

display, also described by Apple as an “all-screen OLED Multi-Touch display” or “HDR display.”

See, e.g., https://help.apple.com/iphone/11/#/iphca3d8b4e3 (iPhone User Guide discussing the



                                                    27
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 28 of 74




Home screen display); https://support.apple.com/kb/SP770?locale=en_US (outlining the technical

specification of the iPhone X display).

       108.     The ʼ554 Infringing Products also include a proximity sensor adapted to generate a

signal indicative of the existence of a first condition, the first condition being that an external

object is proximate. For instance, the Apple iPhone X includes a proximity sensor that is adapted

to generate a signal indicating whether one’s face, ear, or cheek is proximate. See, e.g.,

https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(discussing                    the               proximity            sensor             functionality);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “[p]roximity sensor” as one of

the           technical                specifications         for         the       iPhone          X);

https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975 (noting that the iPhone X includes

an “A11 ‘Bionic’ chip with neural engine and embedded M11 motion coprocessor”);

https://itnext.io/ios-proximity-sensor-as-simple-as-possible-a473df883dc9?gi=42625062c33a

(discussing     how       to         fix   or   reset   the   proximity    sensor   on   an    iPhone);

https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone#:~:text=Your%20iPhone's%20proximity%20sensor%20can,grime%2C%20or%20a%20s

oftware%20issue (same); https://discussions.apple.com/thread/8341968 (same).

       109.     The ʼ554 Infringing Products also include a microprocessor that is adapted to

determine, without using the proximity sensor, the existence of a second condition independent

and different from the first condition, the second condition being that a user of the mobile station

has performed an action to initiate an outgoing call or to answer an incoming call. For instance,

the Apple iPhone X has a microprocessor that is adapted to determine whether a user has performed

an action to initiate or receive a call. See, e.g., https://macreports.com/iphone-proximity-sensor-



                                                        28
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 29 of 74




not-working-screen-is-not-going-black-fix/ (“Your iPhone uses the proximity sensor to detect the

presence      of     your    face,    ear    and    cheek    when     you    are    on   a    call.”);

https://discussions.apple.com/thread/8341968 (noting that the “[p]roximity sensor should ideally

work when we answer phones.”); https://itnext.io/ios-proximity-sensor-as-simple-as-possible-

a473df883dc9?gi=42625062c33a;               https://support.apple.com/guide/iphone/answer-or-decline-

incoming-calls-iph3c9947bf/ios (explaining how users answer or decline incoming calls);

https://support.apple.com/guide/iphone/make-a-call-iph3c993cbc/ios (explaining how users make

outgoing calls).

       110.        The ʼ554 Infringing Products’ microprocessor is adapted to activate the proximity

sensor in response to a determination that the second condition exists. For instance, the Apple

iPhone X’s microprocessor is adapted to activate the proximity sensor if the user has performed

an action to initiate/receive a call. See, e.g., https://macreports.com/iphone-proximity-sensor-not-

working-screen-is-not-going-black-fix/; https://discussions.apple.com/thread/8341968 (noting

that the proximity sensor should cause the screen to go black when a user answers the phone);

https://itnext.io/ios-proximity-sensor-as-simple-as-possible-a473df883dc9?gi=42625062c33a.

(noting that the proximity sensor is “usually used for dimming the screen to preserve battery while

[a] user is answering a phone call”).

       111.        The ʼ554 Infringing Products’ microprocessor is adapted to receive the signal from

the activated proximity sensor. For instance, the Apple iPhone X’s microprocessor is adapted to

receive a signal from the activated proximity sensor. See, e.g., https://macreports.com/iphone-

proximity-sensor-not-working-screen-is-not-going-black-fix/ (discussing that activation of the

proximity sensor “save[s] battery life by turning off the screen light”); https://itnext.io/ios-

proximity-sensor-as-simple-as-possible-a473df883dc9 (discussing that the proximity sensor “is



                                                    29
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 30 of 74




usually used for dimming the screen to preserve battery while [a] user is answering a phone call”);

https://www.businessinsider.com/how-to-turn-off-proximity-sensor-iphone            (“Your     iPhone’s

proximity sensor can tell when you're holding the phone up to your ear, and it will shut off the

screen, saving battery and preventing your face from accidentally hitting buttons.”);

https://discussions.apple.com/thread/8341968 (same).

       112.     The ʼ554 Infringing Products’ microprocessor is adapted to reduce power to the

display if the signal from the activated proximity sensor indicates that the first condition exists.

For instance, the Apple iPhone X’s microprocessor will reduce power to the display if the signal

from the activated proximity sensor indicates that the Apple iPhone is proximate to the user’s face,

ear, or cheek. See, e.g., https://macreports.com/iphone-proximity-sensor-not-working-screen-is-

not-going-black-fix/ (discussing that the “iPhone uses the proximity sensor to detect the presence

of [a user’s] face, ear or cheek” and does so to “[r]educe display power consumption”);

https://itnext.io/ios-proximity-sensor-as-simple-as-possible-a473df883dc9 (discussing that the

proximity sensor “is usually used for dimming the screen to preserve battery while [a] user is

answering a phone call”); https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone (“Your iPhone’s proximity sensor can tell when you're holding the phone up to your ear,

and it will shut off the screen, saving battery and preventing your face from accidentally hitting

buttons.”); https://discussions.apple.com/thread/8341968 (same).

       113.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ554 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ554 Infringing Products.



                                                  30
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 31 of 74




       114.      Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ554 Patent no later than June 1, 2018. On June 1, 2018,

Mr. Afzal Dean, President of BNR, sent a letter to Mr. Tim Cook, CEO of Apple. Mr. Dean’s letter

informed Mr. Cook that Apple was selling products that implemented features claimed in BNR’s

patents. The June 1, 2018 letter specifically identified the ʼ554 Patent as one of BNR’s

“[e]xemplary patents relevant to mobile handsets, tablets and laptops[.]” The letter specifically

called out several of Apple’s then-current products, such as the “iPhone X, iPad Pro, MacBook

Air, MacBook Pro, iMac Pro.” Despite receiving this letter, Apple continued to infringe the ʼ554

Patent by continuing to make, use, sell, and/or offer to sell the ʼ554 Infringing Products in the

United States.

       115.      Apple’s infringement of the ʼ554 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       116.      Apple’s infringement of the ʼ554 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       117.      BNR has been damaged by Apple’s infringement of the ʼ554 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       118.      BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ554 Patent, including without limitation and/or not less than

a reasonable royalty.




                                                 31
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 32 of 74




                                 SECOND CLAIM FOR RELIEF

                      INFRINGEMENT OF U.S. PATENT NO. 7,319,889

       119.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       120.     The ʼ889 Patent is valid and enforceable under United States Patent Laws.

       121.     BNR owns, by assignment, all right, title, and interest in and to the ʼ889 Patent,

including the right to collect for past damages.

       122.     A copy of the ʼ889 Patent is attached as Exhibit B.

                                      ʼ889 Patent Allegations

       123.     Apple designs, makes, sells, and currently uses devices that include a proximity

sensor. The proximity sensor on Apple’s products, including the iPhone and iPad (the “ʼ889

Infringing Products”), detects when a mobile device user (i) is on a call and (ii) has his or her

mobile device positioned proximal to an external object, such as the user’s face, ear, or cheek. See,

e.g., https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(discussing               the                proximity             sensor             functionality);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “[p]roximity sensor” as one of

the technical specifications for the iPhone X); https://itnext.io/ios-proximity-sensor-as-simple-as-

possible-a473df883dc9?gi=42625062c33a (discussing the proximity sensor functionality on an

iPhone);                        https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone#:~:text=Your%20iPhone's%20proximity%20sensor%20can,grime%2C%20or%20a%20s

oftware%20issue          (same);           https://discussions.apple.com/thread/8341968      (same);

https://developer.apple.com/documentation/uikit/uidevice#//apple_ref/occ/instp/UIDevice/proxi

mityState . When these conditions are detected, the display screen on the mobile device goes dark,



                                                    32
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 33 of 74




which results in battery power savings and prevents the user from accidentally selecting buttons

on the screen during an ongoing call.

       124.     On information and belief after a reasonable investigation, the ʼ889 Infringing

Products infringe the ʼ889 Patent. The ʼ889 Infringing Products are mobile stations that include a

display. For instance, the Apple iPhone X is a mobile device that includes a Super Retina HD

display, also described by Apple as an “all-screen OLED Multi-Touch display” or “HDR display.”

See, e.g., https://help.apple.com/iphone/11/#/iphca3d8b4e3 (iPhone User Guide discussing the

Home screen display); https://support.apple.com/kb/SP770?locale=en_US (outlining the technical

specification of the iPhone X display).

       125.     The ʼ889 Infringing Products also include a proximity sensor adapted to generate a

signal indicative of proximity of an external object. For instance, the Apple iPhone X includes a

proximity sensor that detects the presence of one’s face, ear, or cheek. See, e.g.,

https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(discussing                    the               proximity            sensor             functionality);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “[p]roximity sensor” as one of

the           technical                specifications         for         the       iPhone          X);

https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975 (noting that the iPhone X includes

an “A11 ‘Bionic’ chip with neural engine and embedded M11 motion coprocessor”);

https://itnext.io/ios-proximity-sensor-as-simple-as-possible-a473df883dc9?gi=42625062c33a

(discussing     how       to         fix   or   reset   the   proximity    sensor   on   an    iPhone);

https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone#:~:text=Your%20iPhone's%20proximity%20sensor%20can,grime%2C%20or%20a%20s

oftware%20issue (same); https://discussions.apple.com/thread/8341968 (same).



                                                        33
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 34 of 74




       126.     The ʼ889 Infringing Products also include a microprocessor that is adapted to

determine whether a telephone call is active. For instance, the Apple iPhone X determines whether

a user has pressed the call or answer button to initiate an active call. See, e.g.,

https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(“Your iPhone uses the proximity sensor to detect the presence of your face, ear and cheek when

you are on a call.”); https://discussions.apple.com/thread/8341968 (noting that the “[p]roximity

sensor should ideally work when we answer phones.”); https://itnext.io/ios-proximity-sensor-as-

simple-as-possible-a473df883dc9?gi=42625062c33a.

       127.     The ʼ889 Infringing Products’ microprocessor is adapted to receive the signal from

the proximity sensor. For instance, once the call button is pressed and the mobile device is moved

closer to the head, the Apple iPhone X’s display goes dark indicating that the microprocessor has

ultimately received a signal from the proximity sensor. See, e.g., https://macreports.com/iphone-

proximity-sensor-not-working-screen-is-not-going-black-fix/;

https://discussions.apple.com/thread/8341968 (noting that the proximity sensor should cause the

screen to go black when a user answers the phone); https://itnext.io/ios-proximity-sensor-as-

simple-as-possible-a473df883dc9?gi=42625062c33a (noting that the proximity sensor is “usually

used for dimming the screen to preserve battery while [a] user is answering a phone call”).

       128.     The ʼ889 Infringing Products’ microprocessor is adapted to reduce power to the

display if (i) the microprocessor determines that a telephone call is active and (ii) the signal

indicates the proximity of the external object. For instance, after a user presses the call or answer

button to initiate a wireless telephone call and moves the mobile device closer to his or head, the

display on the Apple iPhone X goes dark, indicating that the display has reduced power. See, e.g.,

https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/



                                                 34
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 35 of 74




(discussing that activation of the proximity sensor “save[s] battery life by turning off the screen

light”); https://itnext.io/ios-proximity-sensor-as-simple-as-possible-a473df883dc9 (discussing

that the proximity sensor “is usually used for dimming the screen to preserve battery while [a] user

is answering a phone call”); https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone (“Your iPhone's proximity sensor can tell when you’re holding the phone up to your ear,

and it will shut off the screen, saving battery and preventing your face from accidentally hitting

buttons.”);                 https://discussions.apple.com/thread/8341968                     (same);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “Cellular and Wireless”

technical specifications for the iPhone X).

       129.     The ʼ889 Infringing Products’ microprocessor reduces power to the display while

the signal indicates the proximity of the external object only if the microprocessor determines that

the wireless telephone call is active. For instance, the Apple iPhone X’s display will go dark if the

iPhone is proximate to an external object only if the microprocessor determines there is an active

wireless telephone call. See, e.g., https://macreports.com/iphone-proximity-sensor-not-working-

screen-is-not-going-black-fix/ (discussing that the “iPhone uses the proximity sensor to detect the

presence of [a user’s] face, ear or cheek” and does so to “[r]educe display power consumption”);

https://itnext.io/ios-proximity-sensor-as-simple-as-possible-a473df883dc9 (discussing that the

proximity sensor “is usually used for dimming the screen to preserve battery while [a] user is

answering a phone call”); https://www.businessinsider.com/how-to-turn-off-proximity-sensor-

iphone (“Your iPhone’s proximity sensor can tell when you’re holding the phone up to your ear,

and it will shut off the screen, saving battery and preventing your face from accidentally hitting

buttons.”);                 https://discussions.apple.com/thread/8341968                     (same);




                                                 35
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 36 of 74




https://support.apple.com/kb/SP770?locale=en_US (identifying the “Cellular and Wireless”

technical specifications for the iPhone X).

       130.     The ʼ889 Infringing Products’ proximity sensor begins detecting whether an

external object is proximate substantially concurrently with the mobile station initiating an

outgoing wireless telephone call or receiving an incoming wireless telephone call. For instance,

the Apple iPhone X’s proximity sensor will detect whether an external object is proximate

substantially concurrently with initiation of an outgoing call or reception of an incoming call. See,

e.g., https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(discussing that the “iPhone uses the proximity sensor to detect the presence of [a user’s] face, ear

or cheek” and does so to “[r]educe display power consumption”); https://itnext.io/ios-proximity-

sensor-as-simple-as-possible-a473df883dc9 (discussing that the proximity sensor “is usually used

for dimming the screen to preserve battery while [a] user is answering a phone call”);

https://www.businessinsider.com/how-to-turn-off-proximity-sensor-iphone           (“Your     iPhone’s

proximity sensor can tell when you're holding the phone up to your ear, and it will shut off the

screen, saving battery and preventing your face from accidentally hitting buttons.”);

https://discussions.apple.com/thread/8341968                                                   (same);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “Cellular and Wireless”

technical specifications for the iPhone X).

       131.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, one or more claims (e.g., claim 1) of the ʼ889 Patent in violation

of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for sale, selling,

offering for lease, leasing in the United States, and/or importing into the United States without

authority or license, the ʼ889 Infringing Products.



                                                  36
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 37 of 74




       132.      Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ889 Patents no later than June 1, 2018. On June 1, 2018,

Mr. Afzal Dean, President of BNR, sent a letter to Mr. Tim Cook, CEO of Apple. Mr. Dean’s letter

informed Mr. Cook that Apple was selling products that implemented features claimed in BNR’s

patents. The June 1, 2018 letter specifically identified the ʼ889 Patent as one of BNR’s

“[e]xemplary patents relevant to mobile handsets, tablets and laptops[.]” The letter specifically

called out several of Apple’s then-current products, such as the “iPhone X, iPad Pro, MacBook

Air, MacBook Pro, iMac Pro.” Despite receiving this letter, Apple continued to infringe the ʼ889

Patent by continuing to make, use, sell, and/or offer to sell the ʼ889 Infringing Products in the

United States.

       133.      Apple’s infringement of the ʼ889 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       134.      Apple’s infringement of the ʼ889 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       135.      BNR has been damaged by Apple’s infringement of the ʼ889 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       136.      BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ889 Patent, including without limitation and/or not less than

a reasonable royalty.

                                  THIRD CLAIM FOR RELIEF

                      INFRINGEMENT OF U.S. PATENT NO. RE 48,629

       137.      BNR re-alleges and incorporates by reference the allegations of the foregoing

                                                 37
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 38 of 74




paragraphs as if fully set forth herein.

        138.     The ʼ629 Patent is valid and enforceable under United States Patent Laws.

        139.     BNR owns, by assignment, all right, title, and interest in and to the ʼ629 Patent,

including the right to collect for past damages.

        140.     A copy of the ʼ629 Patent is attached as Exhibit C.

                                      ʼ629 Patent Allegations

        141.     Apple designs, makes, sells, and currently uses devices that operate according to

the 802.11ac standard, including its iPhone, iPad, iPod, Mac line, Apple TV products, and the

Apple          Watch        line      (the         “ʼ629     Infringing      Products”).         See

https://support.apple.com/guide/deployment-reference-ios/wi-fi-specifications-iphone-ipad-ipod-

touch-ior65f75e248/web (stating that the iPhone, iPad, and iPod touch are compatible with

802.11n); https://support.apple.com/guide/deployment-reference-macos/wi-fi-specifications-for-

mac-computers-ior1faf9de44/web#:~:text=Wi%

2DFi%20specification%20details%20for,2.4%20GHz%20or%205%20GHz (stating that the Mac

line is compatible with 802.11n); https://support.apple.com/guide/deployment-reference-ios/wi-fi-

specifications-for-apple-tv-apd7cc1c76ff/web#:~:text=Wi%2DFi%20

specification%20details%20for,the%20appendixes%20for%20Apple%20TV.&text=802.11%20c

ompatibility%20and%20frequency%20band,transmit%20data%20over%20Wi%2DFi                       (stating

that the Apple TV products are compatible with 802.11n); https://support.apple.com/en-

us/HT204562 (stating that the Apple Watch line is compatible with 802.11n). The 802.11n

standard was introduced on or about October 2009, and provides a definition for a High

Throughput Long Training Field (“HT-LTF”). The first part of the HT-LTF “consists of one, two,

or four HT-LTFs that are necessary for demodulation of the HT-Data portion of the PPDU” (i.e.,



                                                   38
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 39 of 74




Protocol Data Unit). The 802.11n standard provides a specific HT-LTF sequence that is

transmitted in the case of 20 MHz operation. See 802.11-2016 at 19.3.9.4.6 or 802.11-2009 at

20.3.9.4.6.

       142.     On information and belief after a reasonable investigation, the ʼ629 Infringing

Products infringe the ʼ629 Patent. The ʼ629 Infringing Products are mobile stations that include a

signal generator that generates an extended long training sequence. For instance, the Apple iPhone

12 is 802.11n compliant, and therefore uses a specific HT-LTF sequence that is transmitted in the

case of 20 MHz operation. See 802.11-2016 at 19.3.9.4.6 or 802.11-2009 at 20.3.9.4.6. This

corresponds to the long training sequence with minimum peak-to-average power ratio described

in the ʼ629 Patent. See id. Devices operating in accordance with the 802.11n standard (known as

“wireless stations” or “STAs”) must be able to generate the HT-LTF described.

       143.     The ʼ629 Infringing Products include an Inverse Fourier Transformer operatively

coupled to the signal generator. For instance, the Apple iPhone 12 is 802.11n compliant, and

therefore uses an encoding process that requires an inverse Fourier transformer. See 802.11-2016

and 19.3.4(b) or 802.11-2009 at 20.3.4(b).

       144.     The ʼ629 Infringing Products include an Inverse Fourier Transformer (as explained

above) that processes the extended long training sequence from the signal generator and provides

an optimal extended long training sequence with a minimal peak-to-average ratio. For instance,

the Apple iPhone 12 is 802.11n compliant, and therefore processes the HT-LTF training sequence

from the signal generator. See 802.11-2016 at Figure 19-9 and 19.3.9.4.6. The Apple iPhone 12

also provides an optimal HT-LTF training sequence with a minimal peak-to-average ratio. See

802.11-2016 at 19.3.9.4.6 at Equation 19-23.

       145.     The ʼ629 Infringing Products also include an optimal extended long training



                                               39
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 40 of 74




sequence (as explained above) that is carried by a greater number of subcarriers than a standard

wireless networking configuration for an OFDM scheme. For instance, the Apple iPhone 12 is

802.11n compliant, and therefore includes an optimal HT-LTF training sequence that is carried by

a greater number of subcarriers than is standard for an OFDM scheme. See 802.11-2016 at

19.3.9.4.6 at Equation 19-23 and additional subcarriers noted therein as compared to L-LT.

       146.     The ʼ629 Infringing Products also include an optimal extended long training

sequence (as explained above) that is carried by exactly 56 active subcarriers. For instance, the

Apple iPhone 12 is 802.11n compliant, and therefore includes an optimal HT-LTF training

sequence that is carried by 56 active subcarriers. See 802.11-2016 at 19.3.9.4.6.

       147.     The ʼ629 Infringing Products also include an optimal extended long training

sequence (as explained above) that is represented by encodings for indexed subcarriers -28 to +28,

excluding indexed subcarrier 0 which is set to zero, as follows:




For instance, the Apple iPhone 12 is 802.11n compliant, and therefore includes an optimal HT-

LTF training sequence that is represented by encodings for indexed subcarriers -28 to +28,

excluding indexed subcarrier 0 according to the chart above. See 802.11-2016 at 19.3.9.4.6 at

Equation 19-23.


                                                40
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 41 of 74




       148.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ629 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ629 Infringing Products.

       149.     Apple has been, and currently is, an active inducer of infringement of one or more

claims of the ʼ629 Patent under 35 U.S.C. § 271(b). On information and belief, one or more of the

ʼ629 Infringing Products directly and/or indirectly infringe (by induced infringement) at least one

or more claims (e.g., claim 1) of the ʼ629 Patent, literally and/or under the doctrine of equivalents.

       150.     Apple intentionally encourages and aids at least its users to directly infringe the

ʼ629 Patent.

       151.     Apple provides the ʼ629 Infringing Products and instructions to its users such that

they will use the ʼ629 Infringing Products in a directly infringing manner. Apple markets the ʼ629

Infringing Products to its users and provides instructions to its users on how to use the functionality

of     the     ʼ629      Patent     on      its    website       and     elsewhere.       See,     e.g.,

https://support.apple.com/guide/deployment-reference-ios/roaming-iorf0c4eb390/1/web/1.0;

https://support.apple.com/guide/deployment-reference-ios/iphone-wi-fi-specification-details-

apd1c22e481c/web; https://support.apple.com/en-us/HT202639; https://support.apple.com/en-

us/HT201974;          https://support.apple.com/en-us/HT204400;         https://support.apple.com/en-

us/HT204562.

       152.     Apple users directly infringe by using the ʼ629 Infringing Products in their intended

manner. Apple induces such infringement by providing the ʼ629 Infringing Products and

instructions to enable and facilitate infringement. On information and belief, Apple specifically



                                                  41
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 42 of 74




intends that its actions will result in infringement of the ʼ629 Patent or has taken deliberate actions

to avoid learning of infringement.

       153.     Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ’842 Patent, which the ’629 Patent reissued from, no later

than June 1, 2018. On June 1, 2018, Mr. Afzal Dean, President of BNR, sent a letter to Mr. Tim

Cook, CEO of Apple. Mr. Dean’s letter informed Mr. Cook that Apple was selling products that

implemented features claimed in BNR’s patents. The June 1, 2018 letter specifically identified the

’842 Patent as one of BNR’s “[e]xemplary patents relevant to mobile handsets, tablets and

laptops[.]” The letter specifically called out several of Apple’s then-current products, such as the

“iPhone X, iPad Pro, MacBook Air, MacBook Pro, iMac Pro.” Despite receiving this letter, Apple

continued to infringe the ’842 Patent, and now the ’629 Patent, by continuing to make, use, sell,

and/or offer to sell the ’629 Infringing Products in the United States.

       154.     Apple’s infringement of the ʼ629 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       155.     Apple’s infringement of the ʼ629 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       156.     BNR has been damaged by Apple’s infringement of the ʼ629 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       157.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ629 Patent, including without limitation and/or not less than

a reasonable royalty.



                                                  42
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 43 of 74




                                FOURTH CLAIM FOR RELIEF

                      INFRINGEMENT OF U.S. PATENT NO. 8,416,862

       158.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       159.     The ʼ862 Patent is valid and enforceable under United States Patent Laws.

       160.     BNR owns, by assignment, all right, title, and interest in and to the ʼ862 Patent,

including the right to collect for past damages.

       161.     A copy of the ʼ862 Patent is attached as Exhibit D.

                                      ʼ862 Patent Allegations

       162.     Apple designs, makes, sells, and currently uses devices that operate according to

the 802.11ac standard, including its iPhone, iPad, iPod, Mac line, and Apple TV products (the

“ʼ862 Infringing Products”). See https://support.apple.com/guide/deployment-reference-ios/wi-fi-

specifications-iphone-ipad-ipod-touch-ior65f75e248/web (stating that the iPhone, iPad, and iPod

touch are compatible with 802.11ac); https://support.apple.com/guide/deployment-reference-

macos/wi-fi-specifications-for-mac-computers-ior1faf9de44/web#:~:text=Wi%

2DFi%20specification%20details%20for,2.4%20GHz%20or%205%20GHz (stating that the Mac

line is compatible with 802.11ac); https://support.apple.com/guide/deployment-reference-ios/wi-

fi-specifications-for-apple-tv-apd7cc1c76ff/web#:~:text=Wi%2DFi%20

specification%20details%20for,the%20appendixes%20for%20Apple%20TV.&text=802.11%20c

ompatibility%20and%20frequency%20band,transmit%20data%20over%20Wi%2DFi                      (stating

that the Apple TV products are compatible with 802.11ac). The 802.11ac standard was introduced

on or about December 2013. The 802.11ac standard provides a definition and standardization for

channel sounding for beamforming for Multiple Input Multiple Output (“MIMO”) RF radio links,



                                                   43
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 44 of 74




including how a receiving wireless device communicates channel sounding to a base station.

Beamforming requires the use of a steering matrix that improves the reception to the beamformee.

The 802.11ac standard provides a specific way to compress the beamforming feedback matrix by

the beamformee, and how to determine and decompose the estimated transmitter beamforming

unitary matrix and compressed into angles for efficient transmission to the beamformer, which

generates a next steering matrix. See 802.11-2016 at 21.1.1 & 19.3.12 or 802.11-2013 at 22.1.1 &

20.3.12.

       163.     On information and belief after a reasonable investigation, the ʼ862 Infringing

Products infringe the ʼ862 Patent. The ʼ862 Infringing Products perform a method for feeding back

transmitter beamforming information from a receiving wireless communication device to a

transmitting wireless communication device. For instance, the Apple iPhone 12 is an 802.11ac

compliant wireless device that uses beamforming. Devices implementing beamforming according

to 802.11ac and 802.11n provide compressed beamforming feedback to a beamformer. See 802.11-

2016 at 21.1.1 & 19.3.12 or 802.11-2013 at 22.1.1 & 20.3.12.

       164.     The ʼ862 Infringing Products include a receiving wireless communication device

that receive a preamble sequence from a transmitting wireless device. For instance, the Apple

iPhone 12 includes a number of RF components that are operable to receive and convert RF signals

to baseband signals, and includes a baseband processing module:




                                               44
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 45 of 74




https://www.ifixit.com/Teardown/iPhone+12+and+12+Pro+Teardown/137669. Moreover, the

Apple iPhone 12 is an 802.11ac compliant wireless device, and therefore receives a PHY preamble

with HT-LTFs from a beamformer. See 802.11-2016 at 21.1.1 & 19.3.13.1 or 802.11-2013 at

22.1.1 & 20.3.13.1.

       165.     The ʼ862 Infringing Products include a receiving wireless communication device

that estimates a channel response based upon the preamble sequence. For instance, the Apple

iPhone 12 is an 802.11ac compliant wireless device, and therefore measures the channel as a result

of receiving the HT-LTF’s which are part of the PHY preamble. See 802.11-2016 at 21.1.1 &

19.3.13.1 or 802.11-2013 at 22.1.1 & 20.3.13.1

       166.     The ʼ862 Infringing Products include a receiving wireless communication device

that determines an estimated transmitter beamforming unitary matrix (V) based upon the channel

response and a receiver beamforming unitary matrix (U). For instance, the Apple iPhone 12 is an

802.11ac compliant wireless device, and therefore calculates a beamforming unitary matrix V

based on a singular value decomposition of the channel response H=UDV*, where D is a diagonal

matrix and U is a receiver unitary matrix. See 802.11-2016 at 21.1.1 & 19.3.12.3.6 or 802.11-2013

at 22.1.1 & 20.3.12.3.6.


                                                 45
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 46 of 74




       167.      The ʼ862 Infringing Products include a receiving wireless communication device

that decomposes the estimated transmitter beamforming unitary matrix (V) to produce the

transmitter beamforming information. For instance, the Apple iPhone 12 is an 802.11ac compliant

wireless device, and therefore determines beamforming feedback matrices and compresses those

into the form of angles. See 802.11-2016 at 21.1.1 & 19.3.12.3.6 or 802.11-2013 at 22.1.1 &

20.3.12.3.6.

       168.      The ʼ862 Infringing Products include a receiving wireless communication device

that wirelessly send the transmitter beamforming information to the transmitting wireless device.

For instance, the Apple iPhone 12 is an 802.11ac compliant wireless device, and therefore

wirelessly sends the compressed beamformed matrices to the beamformer. See 802.11-2016 at

21.1.1 & 19.3.12.3.6 or 802.11-2013 at 22.1.1 & 20.3.12.3.6.

       169.      Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ862 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ862 Infringing Products.

       170.      Apple has been, and currently is, an active inducer of infringement of one or more

claims of the ʼ862 Patent under 35 U.S.C. § 271(b). On information and belief, one or more of the

ʼ862 Infringing Products directly and/or indirectly infringe (by induced infringement) at least one

or more claims (e.g., claim 1) of the ʼ862 Patent, literally and/or under the doctrine of equivalents.

       171.      Apple intentionally encourages and aids at least its users to directly infringe the

ʼ862 Patent.

       172.      Apple provides the ʼ862 Infringing Products and instructions to its users such that



                                                   46
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 47 of 74




they will use the ʼ862 Infringing Products in a directly infringing manner. Apple markets the ʼ862

Infringing Products to its users and provides instructions to its users on how to use the functionality

of     the       ʼ862    Patent      on     its    website      and      elsewhere.      See,     e.g.,

https://support.apple.com/guide/deployment-reference-ios/roaming-iorf0c4eb390/1/web/1.0;

https://support.apple.com/guide/deployment-reference-ios/iphone-wi-fi-specification-details-

apd1c22e481c/web; https://support.apple.com/en-us/HT202639; https://support.apple.com/en-

us/HT201974; https://support.apple.com/en-us/HT204400.

       173.      Apple users directly infringe by using the ʼ862 Infringing Products in their intended

manner. Apple induces such infringement by providing the ʼ862 Infringing Products and

instructions to enable and facilitate infringement. On information and belief, Apple specifically

intends that its actions will result in infringement of the ʼ862 Patent or has taken deliberate actions

to avoid learning of infringement.

       174.      Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ862 Patent no later than June 1, 2018. On June 1, 2018,

Mr. Afzal Dean, President of BNR, sent a letter to Mr. Tim Cook, CEO of Apple. Mr. Dean’s letter

informed Mr. Cook that Apple was selling products that implemented features claimed in BNR’s

patents. The June 1, 2018 letter specifically identified the ʼ862 Patent as one of BNR’s

“[e]xemplary patents relevant to mobile handsets, tablets and laptops[.]” The letter specifically

called out several of Apple’s then-current products, such as the “iPhone X, iPad Pro, MacBook

Air, MacBook Pro, iMac Pro.” Despite receiving this letter, Apple continued to infringe the ʼ862

Patent by continuing to make, use, sell, and/or offer to sell the ʼ862 Infringing Products in the

United States.

       175.      Apple’s infringement of the ʼ862 Patent is willful and deliberate, entitling BNR to



                                                  47
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 48 of 74




enhanced damages and attorneys’ fees.

       176.     Apple’s infringement of the ʼ862 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       177.     BNR has been damaged by Apple’s infringement of the ʼ862 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       178.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ862 Patent, including without limitation and/or not less than

a reasonable royalty.

                                  FIFTH CLAIM FOR RELIEF

                        INFRINGEMENT OF U.S. PATENT NO. 7,957,450

       179.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       180.     The ʼ450 Patent is valid and enforceable under United States Patent Laws.

       181.     BNR owns, by assignment, all right, title, and interest in and to the ʼ450 Patent,

including the right to collect for past damages.

       182.     A copy of the ʼ450 Patent is attached as Exhibit F.

                                      ʼ450 Patent Allegations

       183.     Apple designs, makes, sells, and currently uses devices that operate according to

the 802.11ac standard, including its iPhone, iPad, iPod, Mac line, and Apple TV products (the

“ʼ450 Infringing Products”). See https://support.apple.com/guide/deployment-reference-ios/wi-fi-

specifications-iphone-ipad-ipod-touch-ior65f75e248/web (stating that the iPhone, iPad, and iPod

touch are compatible with 802.11ac); https://support.apple.com/guide/deployment-reference-

                                                   48
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 49 of 74




macos/wi-fi-specifications-for-mac-computers-ior1faf9de44/web#:~:text=Wi%

2DFi%20specification%20details%20for,2.4%20GHz%20or%205%20GHz (stating that the Mac

line is compatible with 802.11ac); https://support.apple.com/guide/deployment-reference-ios/wi-

fi-specifications-for-apple-tv-apd7cc1c76ff/web#:~:text=Wi%2DFi%20

specification%20details%20for,the%20appendixes%20for%20Apple%20TV.&text=802.11%20c

ompatibility%20and%20frequency%20band,transmit%20data%20over%20Wi%2DFi                 (stating

that the Apple TV products are compatible with 802.11ac). The 802.11ac standard was introduced

on or about December 2013. The 802.11ac standard provides for a “compressed beamforming

feedback matrix” and specify that “[i]n compressed beamforming feedback matrix, the

beamformee shall remove the space-time stream CSD in Table 19-10 from the measured channel

before computing a set of matrices for feedback to the beamformer.” Furthermore, “[t]he

beamforming feedback matrices, V(k), found by the beamformee are compressed in the form of

angles, which are sent to the beamformer.” Devices implementing the beamforming

standardization according to 802.11ac must be capable of providing compressed beamforming

feedback matrices as set forth above. See 802.11-2016 at 21.1.1 & 19.3.12.3.6.

       184.     On information and belief after a reasonable investigation, the ʼ450 Infringing

Products infringe the ʼ450 Patent. The ʼ450 Infringing Products perform a method for

communication. For instance, the Apple iPhone 12 is an 802.11ac compliant wireless device that

uses beamforming. Devices implementing beamforming according to 802.11ac communicate

information in a wireless communication system. See 802.11-2016 at 21.1.1 & 19.3.12.

       185.     The ʼ450 Infringing Products computes a plurality of channel estimate matrices

based on signals received by a mobile terminal from a base station, via one or more downlink RF

channels. For instance, the Apple iPhone 12 is an 802.11ac compliant wireless device, and



                                               49
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 50 of 74




therefore computes a compressed beamforming feedback matrix for feedback to a beamformer.

See 802.11-2016 at 21.1.1 & 19.3.12.3.6.

       186.     The ʼ450 Infringing Products’ plurality of channel estimate matrices comprise

coefficients derived from performing a singular value matrix decomposition (SVD) on said

received signals. For instance, the Apple iPhone 12 is an 802.11ac compliant wireless device, and

therefore (as discussed above) uses beamforming matrices. Upon information and belief, singular

value decomposition (SVD) is the most common approach to calculate transmitter weights for

beamforming matrices. Furthermore, using the matrix V calculated by SVD results in maximum

likelihood performance with a linear receiver, which greatly simplifies receiver design. See Eldad

Perahia & Robert Stacey, Next Generation Wireless LANs: 802.11n and 802.11ac, 2d ed (USA:

Cambridge University Press, 2013), pp. 366, 369, 372.

       187.     The ʼ450 Infringing Products transmit said coefficients as feedback information to

said base station, via one or more uplink RF channels. For instance, the Apple iPhone 12 is an

802.11ac compliant wireless device, and therefore sends the beamformer a beamforming feedback

matrix V(k). See 802.11-2016 at 21.1.1 & 19.3.12.3.1 & 9.4.1.49 & 19.3.12.3.6.

       188.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ450 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ450 Infringing Products.

       189.     Apple has been, and currently is, an active inducer of infringement of one or more

claims of the ʼ450 Patent under 35 U.S.C. § 271(b). On information and belief, one or more of the

ʼ450 Infringing Products directly and/or indirectly infringe (by induced infringement) at least one



                                                  50
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 51 of 74




or more claims (e.g., claim 1) of the ʼ450 Patent, literally and/or under the doctrine of equivalents.

       190.     Apple intentionally encourages and aids at least its users to directly infringe the

ʼ450 Patent.

       191.     Apple provides the ʼ450 Infringing Products and instructions to its users such that

they will use the ʼ450 Infringing Products in a directly infringing manner. Apple markets the ʼ450

Infringing Products to its users and provides instructions to its users on how to use the functionality

of     the     ʼ450      Patent      on     its    website      and      elsewhere.      See,     e.g.,

https://support.apple.com/guide/deployment-reference-ios/roaming-iorf0c4eb390/1/web/1.0;

https://support.apple.com/guide/deployment-reference-ios/iphone-wi-fi-specification-details-

apd1c22e481c/web; https://support.apple.com/en-us/HT202639; https://support.apple.com/en-

us/HT201974; https://support.apple.com/en-us/HT204400.

       192.     Apple users directly infringe by using the ʼ450 Infringing Products in their intended

manner. Apple induces such infringement by providing the ʼ450 Infringing Products and

instructions to enable and facilitate infringement. On information and belief, Apple specifically

intends that its actions will result in infringement of the ʼ450 Patent or has taken deliberate actions

to avoid learning of infringement.

       193.     Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

       194.     Apple’s infringement of the ʼ450 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       195.     Apple’s infringement of the ʼ450 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       196.     BNR has been damaged by Apple’s infringement of the ʼ450 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues



                                                  51
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 52 of 74




to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       197.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ450 Patent, including without limitation and/or not less than

a reasonable royalty.

                                  SIXTH CLAIM FOR RELIEF

                        INFRINGEMENT OF U.S. PATENT NO. 7,564,914

       198.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       199.     The ʼ914 Patent is valid and enforceable under United States Patent Laws.

       200.     BNR owns, by assignment, all right, title, and interest in and to the ʼ914 Patent,

including the right to collect for past damages.

       201.     A copy of the ʼ914 Patent is attached as Exhibit E.

                                      ʼ914 Patent Allegations

       202.     Apple designs, makes, sells, and currently uses devices that operate according to

the 802.11ac standard, including its iPhone, iPad, iPod, Mac line, and Apple TV products (the

“ʼ914 Infringing Products”). See https://support.apple.com/guide/deployment-reference-ios/wi-fi-

specifications-iphone-ipad-ipod-touch-ior65f75e248/web (stating that the iPhone, iPad, and iPod

touch are compatible with 802.11ac); https://support.apple.com/guide/deployment-reference-

macos/wi-fi-specifications-for-mac-computers-ior1faf9de44/web#:~:text=Wi%

2DFi%20specification%20details%20for,2.4%20GHz%20or%205%20GHz (stating that the Mac

line is compatible with 802.11ac); https://support.apple.com/guide/deployment-reference-ios/wi-

fi-specifications-for-apple-tv-apd7cc1c76ff/web#:~:text=Wi%2DFi%20

specification%20details%20for,the%20appendixes%20for%20Apple%20TV.&text=802.11%20c

                                                   52
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 53 of 74




ompatibility%20and%20frequency%20band,transmit%20data%20over%20Wi%2DFi                      (stating

that the Apple TV products are compatible with 802.11ac). The 802.11ac standard was introduced

on or about December 2013. The 802.11ac standard provides for a “compressed beamforming

feedback matrix” and specifies that “[i]n compressed beamforming feedback matrix, the

beamformee shall remove the space-time stream CSD in Table 19-10 from the measured channel

before computing a set of matrices for feedback to the beamformer.” Furthermore, “[t]he

beamforming feedback matrices, V(k), found by the beamformee are compressed in the form of

angles, which are sent to the beamformer.” Devices implementing the beamforming

standardization according to 802.11ac must be capable of providing compressed beamforming

feedback matrices as set forth above. See 802.11-2016 at 21.1.1 & 19.3.12.3.6.

       203.     On information and belief after a reasonable investigation, the ʼ914 Infringing

Products infringe the ʼ914 Patent. The ʼ914 Infringing Products perform a method for

communicating information in a communication system. For instance, the Apple iPhone 12 is an

802.11ac compliant wireless device that uses beamforming. Devices implementing beamforming

according to 802.11ac communicate information in a wireless communication system. See 802.11-

2016 at 21.1.1 & 19.3.12.

       204.     The ʼ914 Infringing Products receive data via a plurality of RF channels utilizing a

plurality of receiving antennas. For instance, the Apple iPhone 12 is an 802.11ac compliant

wireless device, and therefore receives data transmitted by the VHT beamformer over a number

of RF channels and uses a number of antennas. See 802.11-2016 at 21.1.1 & 10.34.5.1 & 10.34.5.2

& Figure 19-14.

       205.     The ʼ914 Infringing Products transmit feedback information via at least one of said

plurality of RF channels. For instance, the Apple iPhone 12 is an 802.11ac compliant wireless



                                                 53
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 54 of 74




device, and therefore sends back a transformed estimate of the channel state to the VHT

beamformer. As a further example, Apple iPhone 12 measures the channel matrices and sends the

beamformer the beamforming feedback matrix V(k). As an additional example, the Apple iPhone

12’s VHT Compressed Beamforming Report field is used by the VHT Compressed Beamforming

feedback to carry explicit feedback information See 802.11-2016 at 21.1.1 & 10.34.5.1 &

10.34.5.2;& 19.3.12.3.1 & 9.4.1.49.

       206.     The ʼ914 Infringing Products request modification of a transmission mode for

subsequent received data in transmitted response messages comprising said feedback information.

For instance, the Apple iPhone 12 is an 802.11ac compliant wireless device, and therefore

measures the channel matrices and sends the beamformer the beamforming feedback matrix V(k)

for the beamformer to determine a steering matrix Q(steer)(k) = Q(k)V(k), and when new steering

matrix Q(steer)(k) is found, steering matrix Q(steer)(k) may replace it for the next beamformed

data transmission. See 802.11-2016 at 21.1.1 & 19.3.12.3.1.

       207.     The ʼ914 Infringing Products transmit feedback information comprising channel

estimates based on transmission characteristics of said received data via at least one of said

plurality of receiving antennas. For instance, the Apple iPhone 12 is an 802.11ac compliant

wireless device, and therefore sends a VHT Compressed Beamforming Report field in its VHT

Compressed Beamforming feedback to carry explicit feedback information with signal to noise

ratio information for each subcarrier. As a further example, Apple iPhone 12 measures the channel

matrices and sends the beamformer the beamforming feedback matrix V(k). See 802.11-2016 at

21.1.1 & 19.3.12.3.1 & 9.4.1.49 & 19.3.12.3.6.

       208.     The ʼ914 Infringing Products derive said feedback information from mathematical

matrix decomposition of said channel estimates. For instance, the Apple iPhone 12 is an 802.11ac



                                                 54
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 55 of 74




compliant wireless device, and therefore (as discussed above) uses beamforming matrices. Upon

information and belief, singular value decomposition (SVD) is the most common approach to

calculate transmitter weights for beamforming matrices. Furthermore, using the matrix V

calculated by SVD results in maximum likelihood performance with a linear receiver, which

greatly simplifies receiver design. See Eldad Perahia & Robert Stacey, Next Generation Wireless

LANs: 802.11n and 802.11ac, 2d ed (USA: Cambridge University Press, 2013), pp. 366, 369, 372.

       209.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 13) of the ʼ914 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ914 Infringing Products.

       210.     Apple has been, and currently is, an active inducer of infringement of one or more

claims of the ʼ914 Patent under 35 U.S.C. § 271(b). On information and belief, one or more of the

ʼ914 Infringing Products directly and/or indirectly infringe (by induced infringement) at least one

or more claims (e.g., claim 13) of the ʼ914 Patent, literally and/or under the doctrine of equivalents.

       211.     Apple intentionally encourages and aids at least its users to directly infringe the

ʼ914 Patent.

       212.     Apple provides the ʼ914 Infringing Products and instructions to its users such that

they will use the ʼ914 Infringing Products in a directly infringing manner. Apple markets the ʼ914

Infringing Products to its users and provides instructions to its users on how to use the functionality

of     the     ʼ914      Patent     on      its    website       and     elsewhere.       See,     e.g.,

https://support.apple.com/guide/deployment-reference-ios/roaming-iorf0c4eb390/1/web/1.0;

https://support.apple.com/guide/deployment-reference-ios/iphone-wi-fi-specification-details-



                                                  55
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 56 of 74




apd1c22e481c/web; https://support.apple.com/en-us/HT202639; https://support.apple.com/en-

us/HT201974; https://support.apple.com/en-us/HT204400.

       213.     Apple users directly infringe by using the ʼ914 Infringing Products in their intended

manner. Apple induces such infringement by providing the ʼ914 Infringing Products and

instructions to enable and facilitate infringement. On information and belief, Apple specifically

intends that its actions will result in infringement of the ʼ914 Patent or has taken deliberate actions

to avoid learning of infringement.

       214.     Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

       215.     Apple’s infringement of the ʼ914 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       216.     Apple’s infringement of the ʼ914 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       217.     BNR has been damaged by Apple’s infringement of the ʼ914 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       218.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ914 Patent, including without limitation and/or not less than

a reasonable royalty.

                                SEVENTH CLAIM FOR RELIEF

                        INFRINGEMENT OF U.S. PATENT NO. 6,963,129

       219.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.



                                                  56
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 57 of 74




       220.     The ʼ129 Patent is valid and enforceable under United States Patent Laws.

       221.     BNR owns, by assignment, all right, title, and interest in and to the ʼ129 Patent,

including the right to collect for past damages.

       222.     A copy of the ʼ129 Patent is attached as Exhibit G.

                                      ʼ129 Patent Allegations

       223.     Apple designs, implements, sells, and currently uses devices that include a heat

spreader assembly. The assembly allows Apple’s products, including the iPhone, iPad, and Mac

line (the “ʼ129 Infringing Products”) to contain two or more chips packaged together in a manner

that allows for better heat dissipation. See, e.g., https://www.apple.com/ipad-pro/specs/

(identifying the technical specifications, including chip components, for the Apple iPad Pro).

       224.     On information and belief after a reasonable investigation, the ʼ129 Infringing

Products infringe the ʼ129 Patent. The ʼ129 Infringing Products include a heat spreader assembly.

For instance, the Apple iPad Pro contains a heat spreader assembly as described in more detail in

the paragraphs that follow.

       225.     The ʼ129 Infringing Products’ heat spreader assembly includes a single, unibody

heat spreader configured to extend across substantially the entire first surface of at least two spaced

chips opposite a second surface of the chips having a bonding pad. For instance, the Apple iPad

Pro’s heat spreader assembly includes a single, unibody heat spreader. The single, unibody heat

spreader is configured to extend across substantially the entire first surface of at least two spaced

chips opposite a second surface of the chips having a bonding pad.

       226.     The ʼ129 Infringing Products’ heat spreader assembly also includes adhesive placed

between the heat spreader and the first surface for securing the heat spreader to the first surface of

the chips at a spaced distance above at least one passive device arranged in the area between the



                                                   57
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 58 of 74




spaced chips. For instance, the Apple iPad Pro’s heat spreader assembly includes adhesive placed

between the heat spreader and the first surface for securing the heat spreader to the first surface of

the chips. More specifically, a transparent adhesive is placed between the heat spreader and the

first surface in order to secure the heat spreader to the first surface of the chips. When assembled,

the heat spreader is spaced at a distance above at least one passive device and arranged in the area

between the spaced chips.

       227.     The ʼ129 Infringing Products’ heat spreader assembly also includes a second heat

spreader interposed between the heat spreader and only one of the at least two spaced chips. For

instance, the Apple iPad Pro’s heat spreader assembly includes a second heat spreader, which is

interposed between the heat spreader and only one of the at least two spaced chips.

       228.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ129 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ129 Infringing Products.

       229.     Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ129 Patent no later than April 28, 2021. On April 28,

2021, Mr. Afzal Dean, President of BNR, sent an email to Mr. Chris Delgado of Apple. Mr. Dean’s

email informed Mr. Delgado that Apple was selling products that implemented features claimed

in BNR’s patents. The April 28, 2021 email specifically identified the ʼ129 Patent as one of the

BNR patents being infringed by Apple. The email specifically called out several of Apple’s then-

current products, such as the “iPad Pro, MacBook Pro 16 and others.” Despite receiving this email,

Apple continued to infringe the ʼ129 Patent by continuing to make, use, sell, and/or offer to sell



                                                  58
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 59 of 74




the ʼ129 Infringing Products in the United States.

       230.     Apple’s infringement of the ʼ129 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       231.     Apple’s infringement of the ʼ129 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       232.     BNR has been damaged by Apple’s infringement of the ʼ129 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       233.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ129 Patent, including without limitation and/or not less than

a reasonable royalty.

                                 EIGHTH CLAIM FOR RELIEF

                        INFRINGEMENT OF U.S. PATENT NO. 6,858,930

       234.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       235.     The ʼ930 Patent is valid and enforceable under United States Patent Laws.

       236.     BNR owns, by assignment, all right, title, and interest in and to the ʼ930 Patent,

including the right to collect for past damages.

       237.     A copy of the ʼ930 Patent is attached as Exhibit H.

                                      ʼ930 Patent Allegations

       238.     Apple designs, makes, sells, and currently uses devices that include a

semiconductor package with heat spreaders. The heat spreader package allows Apple’s products,



                                                   59
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 60 of 74




including the iPhone, iPad, and Mac line (the “ʼ930 Infringing Products”) to contain a

semiconductor package that allows for adequate heat dissipation and structural support. See, e.g.,

https://www.apple.com/ipad-pro/specs/ (identifying the technical specifications, including

components, for the Apple iPad Pro).

       239.     On information and belief after a reasonable investigation, the ʼ930 Infringing

Products infringe the ʼ930 Patent. The ʼ930 Infringing Products include a semiconductor package.

For instance, the Apple iPad Pro contains a semiconductor package.

       240.     The ʼ930 Infringing Products’ semiconductor package includes a package substrate

having a first side and an opposing second side, the first side for receiving package electrical

connections. For instance, the Apple iPad Pro’s semiconductor package includes a package

substrate having a first side and an opposing second side.

       241.     The ʼ930 Infringing Products’ semiconductor package also includes chips each

having a first side and an opposing second side, the first side of each of the chips electrically

connected and structurally connected to the second side of the package substrate. For instance, the

Apple iPad Pro’s semiconductor package includes chips each having a first side and an opposing

second side. The first side of each of the chips are electrically and structurally connected to the

second side of the package substrate.

       242.     The ʼ930 Infringing Products’ semiconductor package also includes heat spreaders

each having a first side and an opposing second side, the first side of each of the heat spreaders

disposed adjacent the second side of the chips, where one each of the heat spreaders is associated

with one each of the chips. For instance, the Apple iPad Pro’s semiconductor package includes

heat spreaders each having a first side and an opposing second side, the first side of each of the

heat spreaders disposed adjacent to the second side of the chips. Each of the heat spreaders are



                                                60
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 61 of 74




associated with one each of the chips.

       243.     The ʼ930 Infringing Products’ semiconductor package also includes a single

stiffener having a first side and an opposing second side, the stiffener covering all of the chips and

heat spreaders, the first side of the stiffener disposed adjacent the second side of the heat spreaders.

For instance, the Apple iPad Pro’s semiconductor package includes a single stiffener having a first

side and an opposing second side. When assembled the stiffener covers all chips and heat spreaders

with the first side of the stiffener adjacent to the second side of the heat spreaders.

       244.     The ʼ930 Infringing Products’ semiconductor package also includes discrete

components electrically connected to the second side of the package substrate and coplanar with

the chips. For instance, the Apple iPad Pro’s semiconductor package includes discrete components

electrically connected to the second side of the package substrate and coplanar with the chips.

       245.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ930 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ930 Infringing Products.

       246.     Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ930 Patent no later than April 28, 2021. On April 28,

2021, Mr. Afzal Dean, President of BNR, sent an email to Mr. Chris Delgado of Apple. Mr. Dean’s

email informed Mr. Delgado that Apple was selling products that implemented features claimed

in BNR’s patents. The April 28, 2021 email specifically identified the ʼ930 Patent as one of the

BNR patents being infringed by Apple. The email specifically called out several of Apple’s then-

current products, such as the “iPad Pro, MacBook Pro 16 and others.” Despite receiving this email,



                                                  61
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 62 of 74




Apple continued to infringe the ʼ930 Patent by continuing to make, use, sell, and/or offer to sell

the ʼ930 Infringing Products in the United States.

       247.     Apple’s infringement of the ʼ930 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       248.     Apple’s infringement of the ʼ930 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       249.     BNR has been damaged by Apple’s infringement of the ʼ930 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       250.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ930 Patent, including without limitation and/or not less than

a reasonable royalty.

                                  NINTH CLAIM FOR RELIEF

                        INFRINGEMENT OF U.S. PATENT NO. 7,039,435

       251.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       252.     The ʼ435 Patent is valid and enforceable under United States Patent Laws.

       253.     BNR owns, by assignment, all right, title, and interest in and to the ʼ435 Patent,

including the right to collect for past damages.

       254.     A copy of the ʼ435 Patent is attached as Exhibit I.

                                      ʼ435 Patent Allegations

       255.     Apple designs, makes, sells, and currently uses devices that include a proximity-



                                                   62
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 63 of 74




based power regulation system that combines portions of the LTE standard with various device

positioning technologies. For example, Apple’s products, including the iPhone and iPad (the “ʼ435

Infringing Products”), are LTE compliant and include systems, such as various sensor(s) and

setting(s), that determine the location of the mobile device proximate to the user and adjusts the

transmit power level of the mobile device accordingly. These sensors and settings include one or

more of a proximity sensor, ambient light sensor, Face ID sensor, gyro, accelerometer, antenna

reactance,    Bluetooth    settings,   and/or   Call   Audio   Routing     settings.      See,   e.g.,

https://macreports.com/iphone-proximity-sensor-not-working-screen-is-not-going-black-fix/

(discussing               the            proximity             sensor                  functionality);

https://support.apple.com/kb/SP770?locale=en_US (identifying the “[p]roximity sensor,” “Face

ID,” “Three-axis gyro,” “Accelerometer,” and “Ambient light sensor” as part of the technical

specifications for the iPhone X); https://itnext.io/ios-proximity-sensor-as-simple-as-possible-

a473df883dc9?gi=42625062c33a (discussing the proximity sensor functionality on an iPhone);

https://www.businessinsider.com/how-to-turn-off-proximity-sensor-iphone#:~:text=Your%20

iPhone's%20proximity%20sensor%20can,grime%2C%20or%20a%20software%20issue (same);

https://discussions.apple.com/thread/8341968 (same); https://support.apple.com/en-us/HT207532

(discussing headphone mode); https://appletoolbox.com/iphone-stuck-in-headphones-mode-

fix/#Check_Some_Settings (discussing “Call Audio Routing” and “Bluetooth” settings). These

positioning systems allow the mobile device’s transmit power level to be reduced when the device

is operated close to the user. This system for reducing power levels based on the proximity of a

mobile device to the user is beneficial because, among other things, it reduces power consumption

and helps alleviate the health concerns related to the effects of a user being exposed to high

transmit power levels. See Ex. I at 1:33-50.



                                                63
                Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 64 of 74




         256.     On information and belief after a reasonable investigation, the ʼ435 Infringing

Products infringe the ʼ435 Patent. The ʼ435 Infringing Products are portable cell phones that

include a power circuit that provides a network adjusted transmit power level as a function of a

position to a communications tower. For instance, the Apple iPhone X is a portable cell phone that

includes a power circuit that provides a network adjusted transmit power level as a function of a

position to a communications tower (e.g., the circuity coupled to the antenna). The claimed power

signal is part of the Long-Term Evolution (“LTE”) standard, which is utilized by the Apple iPhone

X. See https://support.apple.com/kb/sp770?locale=en_US (noting that the Apple iPhone X is

compliant with the LTE standard). More specifically, section 5.1.1 of the LTE standard addresses

“UE behaviour” and states the following:




https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/10.04.00_60/ts_136213v100400p.p

df at 5.1.1. The Apple iPhone X is LTE compliant, and therefore includes a power circuit that

provides a network adjusted transmit power level as a function of a position to a communications

tower.

         257.     The ʼ435 Infringing Products have a power regulation system that includes a

location sensing subsystem that determines a location of said portable cell phone proximate to a

user. As part of its submissions to the Federal Communications Commission (“FCC”), Apple

disclosed test results from Specific Absorption Rate (“SAR”) Testing. Those test results indicate

that the ʼ435 Infringing Products have a location sensing subsystem that determines the location

of a mobile device proximate to the user. For instance, the SAR test results for the Apple iPhone

X state that “[t]he device utilizes three power modes: Mode A, Mode B and Mode C. Power


                                                 64
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 65 of 74




selection     is    determined    by    the   device’s   positioning    and    use    case[.]”   See

https://apps.fcc.gov/oetcf/eas/reports/ViewExhibitReport.cfm?mode=Exhibits&RequestTimeout

=500&calledFromFrame=N&application_id=4yOVUk8rMYUXhlgmJ%2Fh9tA%3D%3D&fcc_

id=BCG-E3175A at “11792137-S1V5 FCC Report SAR,” p. 17 (also available at

https://fccid.io/BCG-E3175A/RF-Exposure-Info/11792137-S1V5-FCC-Report-SAR-

3546735.pdf at 17); see also id. at 7 (noting that “proprietary detection mode [is] used to determine

proximity to head or body and set power accordingly for Wi-Fi and Cellular Transmitters.”).

       258.        The ʼ435 Infringing Products also have a power governing subsystem, coupled to

said location sensing subsystem, that determines a proximity transmit power level of said portable

cell phone based on said location and determines a transmit power level for said portable cell phone

based on said network adjusted transmit power level and said proximity transmit power level. The

SAR test results confirm that the ʼ435 Infringing Products have a location sensing subsystem and

a power governing subsystem, the latter of which determines a transmit power level based on a

proximity transmit power level determined by the location of the mobile phone proximate to a user

and the network adjusted transmit power level. For instance, the SAR test results for the Apple

iPhone X include the following table, which indicates that power is adjusted based on proximity:




                                                 65
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 66 of 74




Id. at 135 (emphasis added); see also 17 (identifying when each of the three power modes are

utilized by the Apple iPhone X).

        259.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ435 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States

without authority or license, the ʼ435 Infringing Products.

       260.      Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ435 Patent no later than January 3, 2020. On January 3,

2020, Mr. Afzal Dean, President of BNR, sent an email to Ms. Heather Mews of Apple. BNR’s

email informed Ms. Mews that Apple was selling products that implemented features claimed in


                                                   66
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 67 of 74




BNR’s patents. The January 3, 2020 email specifically identified the ʼ435 Patent as one of the

BNR patents being infringed by Apple. The email specifically called out “the Apple products

identified in [Mr. Dean’s] June 1, 2018 letter providing notice of infringement, as well as similar

products including all iPhone variants beginning with the iPhone 7 family and all iPad variants

beginning with iPad Wi-Fi (Original).” Despite receiving this email, Apple continued to infringe

the ʼ435 Patent by continuing to make, use, sell, and/or offer to sell the ʼ435 Infringing Products

in the United States.

       261.     Apple’s infringement of the ʼ435 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       262.     Apple’s infringement of the ʼ435 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       263.     BNR has been damaged by Apple’s infringement of the ʼ435 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       264.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ435 Patent, including without limitation and/or not less than

a reasonable royalty.

                                TENTHY CLAIM FOR RELIEF

                        INFRINGEMENT OF U.S. PATENT NO. 8,396,072

       265.     BNR re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

       266.     The ʼ072 Patent is valid and enforceable under United States Patent Laws.



                                                67
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 68 of 74




       267.     BNR owns, by assignment, all right, title, and interest in and to the ʼ072 Patent,

including the right to collect for past damages.

       268.     A copy of the ʼ072 Patent is attached as Exhibit J.

                                     ʼ072 Patent Allegations

       269.     Apple designs, makes, sells, and currently uses devices that operate according to

the GSM/EDGE standard, including its iPhone and iPad (the “ʼ072 Infringing Products”). See

https://www.apple.com/iphone/cellular/ (identifying the iPhone models that are compatible with

the GSM standard); https://www.apple.com/iphone-12/specs/ (noting that the iPhone 12 models

are compliant with GSM/EDGE); https://www.apple.com/ipad/cellular/.

       270.     The GSM standard, which was introduced in 1991, establishes protocols for 2G

digital cellular networks. By the mid-2010s, GSM was the global standard for mobile

communications and accounted for more than 90% of cellular networks worldwide. The ʼ072

Patent reads on version 10.4.0 of the GSM standard, which was published in October 2010. See

https://www.etsi.org/deliver/etsi_ts/144000_144099/144018/10.04.00_60/ts_144018v100400p.p

df. The GSM standard sets forth a protocol for channeling traffic congestion detection and

management in a mobile communication system. See id. at 3.3.1.1.1a.

       271.     On information and belief after a reasonable investigation, the ʼ072 Infringing

Products infringe the ʼ072 Patent. The ʼ072 Infringing Products constitute apparatuses for use in

controlling congestion in a cell of a communications network. For instance, the Apple iPhone 12

is GSM compliant and utilizes the implicit reject indication described in 3.3.1.1.11. See id. at

3.3.1.1.1a; https://www.apple.com/iphone-12/specs/. The implicit reject indication from the

network corresponds to the channel traffic congestion detection described in the ʼ072 Patent. See

https://www.etsi.org/deliver/etsi_ts/144000_144099/144018/10.04.00_60/ts_144018v100400p.p



                                                   68
               Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 69 of 74




df at 3.3.1.1.1a (“The network may at any time include an implicit reject indication for the PS

domain or the CS domain within an IMMEDIATE ASSIGNMENT message using the IA Rest

Octets IE (see sub-clause 10.5.2.16) or within an IMMEDIATE ASSIGNMENT REJECT or an

IMMEDIATE ASSIGNMENT EXTENDED message using the Feature Indicator IE (see sub-

clause 10.5.2.76)[.]”). Devices operating in accordance with the GSM standard are apparatuses

embodying the described traffic congestion detection.

        272.     The ʼ072 Infringing Products include at least one controller and a memory storing

a computer. For instance, the Apple iPhone 12 is GSM/EDGE compliant, and therefore includes

at least one controller and a memory storing a computer program. See id. (discussing the roles and

functionalities of the involved base station controllers and mobile stations).

        273.     The ʼ072 Infringing Products are configured to receive and read a series of blocks

on a first channel. For instance, the Apple iPhone 12 is GSM/EDGE compliant, and therefore is

configured      to   receive   and   read   a   series   of   blocks   on   a    first   channel.   See

https://www.etsi.org/deliver/etsi_ts/144000_144099/144018/10.04.00_60/ts_144018v100400p.p

df at 3.3.1.1.2 (noting that “[t]he RR [(Radio Resource)] entity of a mobile state is configured for

‘low access priority’…[and] initiates the immediate assignment procedure by leaving idle mode

and listening to the downlink CCCH [(Common Control Channel),]” which indicates receipt of

the first channel.).

        274.     The ʼ072 Infringing Products are configured to determine whether there is

congestion based on whether said series of blocks comprises a flag indicating that there is

congestion, wherein the flag is in at least one of an IMMEDIATE ASSIGNMENT message or an

IMMEDIATE ASSIGNMENT REJECT message. For instance, the Apple iPhone 12 is

GSM/EDGE compliant and therefore is configured to determine whether there is congestion based



                                                  69
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 70 of 74




on whether said series of blocks comprises a flag indicating that there is congestion. See id. at

3.3.1.1.2 (noting that “[i]f the RR message indicates an implicit reject for the CS [(Circuit

Switched)] domain (see sub-clause 3.3.1.1.1a) the mobile station shall abort the immediate

assignment procedure and initiate the Implicit Reject procedure (see sub-clause 3.3.1.1.3.2a).”).

Since the Apple iPhone 12 is GSM/EDGE compliant, the flag is in at least one of an IMMEDIATE

ASSIGNMENT message or an IMMEDIATE ASSIGNMENT REJECT message. See id. at

3.3.1.1.1a (noting that “[t]he network may at any time include an implicit reject indication for the

PS domain or the CS domain within an IMMEDIATE ASSIGNMENT message…or within an

IMMEDIATE ASSIGNMENT REJECT.”).

       275.     In the event that the determination is that there is no congestion, the ʼ072 Infringing

Products are configured to initiate an access procedure by transmitting a channel request on a

second channel. For instance, the Apple iPhone 12 is GSM/EDGE compliant and therefore in the

event that there is a determination that there is no congestion, the device initiates an access

procedure by transmitting a channel request on a second channel. See id. at 3.3.1.1.2. The GSM

standard specifies the following in the event that a determination is reached that there is no

congestion: “the RR entity of the mobile station schedules the sending of CHANNEL REQUEST

(or EGPRS PACKET CHANNEL REQUEST) messages on the RACH and proceeds according to

the remainder of this subclause.” Id. The RACH (Random Access Channel) constitutes the claimed

second channel. See id.

       276.     Apple has infringed and is infringing, individually and/or jointly, either literally or

under the doctrine of equivalents, at least one or more claims (e.g., claim 1) of the ʼ072 Patent in

violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using, offering for

sale, selling, offering for lease, leasing in the United States, and/or importing into the United States



                                                  70
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 71 of 74




without authority or license, the ʼ072 Infringing Products.

       277.     Apple has been, and currently is, an active inducer of infringement of one or more

claims of the ʼ072 Patent under 35 U.S.C. § 271(b). On information and belief, one or more of the

ʼ072 Infringing Products directly and/or indirectly infringe (by induced infringement) at least one

or more claims (e.g., claim 1) of the ʼ072 Patent, literally and/or under the doctrine of equivalents.

       278.     Apple intentionally encourages and aids at least its users to directly infringe the

ʼ072 Patent.

       279.     Apple provides the ʼ072 Infringing Products and instructions to its users such that

they will use the ʼ072 Infringing Products in a directly infringing manner. Apple markets the ʼ072

Infringing Products to its users and provides instructions to its users on how to use the functionality

of the ʼ072 Patent on its website and elsewhere. See, e.g., https://www.apple.com/iphone/cellular/;

https://www.apple.com/iphone-12/specs/.

       280.     Apple users directly infringe by using the ʼ072 Infringing Products in their intended

manner. Apple induces such infringement by providing the ʼ072 Infringing Products and

instructions to enable and facilitate infringement. On information and belief, Apple specifically

intends that its actions will result in infringement of the ʼ072 Patent or has taken deliberate actions

to avoid learning of infringement.

       281.     Apple’s infringement is knowing, egregious, consciously wrongful, and willful.

Apple learned of its infringement of the ʼ072 Patent no later than June 1, 2018. On June 1, 2018,

Mr. Afzal Dean, President of BNR, sent a letter to Mr. Tim Cook, CEO of Apple. Mr. Dean’s letter

informed Mr. Cook that Apple was selling products that implemented features claimed in BNR’s

patents. The June 1, 2018 letter specifically identified the ʼ072 Patent as one of BNR’s

“[e]xemplary patents relevant to mobile handsets, tablets and laptops[.]” The letter specifically



                                                  71
              Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 72 of 74




called out several of Apple’s then-current products, such as the “iPhone X, iPad Pro, MacBook

Air, MacBook Pro, iMac Pro.” Despite receiving this letter, Apple continued to infringe the ʼ072

Patent by continuing to make, use, sell, and/or offer to sell the ʼ072 Infringing Products in the

United States. Apple intentionally encourages and aids at least its users to directly infringe the

ʼ072 Patent.

       282.     Apple’s infringement of the ʼ072 Patent is willful and deliberate, entitling BNR to

enhanced damages and attorneys’ fees.

       283.     Apple’s infringement of the ʼ072 Patent is exceptional and entitles BNR to

attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       284.     BNR has been damaged by Apple’s infringement of the ʼ072 Patent and will

continue to be damaged unless Apple is enjoined by this Court. BNR has suffered and continues

to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

favors BNR, and public interest is not disserved by an injunction.

       285.     BNR is entitled to recover from Apple all damages that BNR has sustained as a

result of Apple’s infringement of the ʼ072 Patent, including without limitation and/or not less than

a reasonable royalty.

                                    PRAYER FOR RELIEF

       WHEREFORE, BNR respectfully requests that this Court enter judgment in its favor as

follows and award BNR the following relief:

       (a)      a judgment declaring that Apple has infringed one or more claims of each of the
                BNR Patents in this litigation pursuant to 35 U.S.C. §§ 271(a) and/or (b);

       (b)      an award of damages adequate to compensate BNR for infringement of the BNR
                Patents by Apple, in an amount to be proven at trial, including supplemental post-
                verdict damages until such time as Apple ceases its infringing conduct;

       (c)      a permanent injunction, pursuant to 35 U.S.C. § 283, prohibiting Apple and its
                officers, directors, employees, agents, consultants, contractors, suppliers,

                                                72
      Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 73 of 74




        distributors, all affiliated entities, and all others acting in privity with Apple, from
        committing further acts of infringement;

(d)     a judgment requiring Apple to make an accounting of damages resulting from
        Apple’s infringement of the BNR Patents;

(e)     enhanced damages for willful infringement;

(f)     the costs of this action, as well as attorneys’ fees as provided by 35 U.S.C. § 285;

(g)     pre-judgment and post-judgment interest at the maximum amount permitted by law;

(h)     all other relief, in law or equity, to which BNR is entitled.

                          DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial for all issues so triable.




                                          73
           Case 6:21-cv-00833 Document 1 Filed 08/11/21 Page 74 of 74




Dated: August 11, 2021.                     MCKOOL SMITH, P.C.

                                            /s/ David Sochia
                                            David Sochia
                                            Texas State Bar No. 00797470
                                            dsochia@McKoolSmith.com
                                            Ashley N. Moore (pro hac to be filed)
                                            Texas State Bar No. 24074748
                                            amoore@McKoolSmith.com
                                            Alexandra F. Easley (pro hac to be filed)
                                            Texas State Bar No. 24099022
                                            aeasley@mckoolsmith.com
                                            MCKOOL SMITH, P.C.
                                            300 Crescent Court Suite 1500
                                            Dallas, TX 75201
                                            Telephone: (214) 978-4000
                                            Telecopier: (214) 978-4044

                                            Kathy H. Li
                                            Texas State Bar No. 24070142
                                            kli@McKoolSmith.com
                                            James E. Quigley
                                            Texas State Bar No. 24075810
                                            jquigley@McKoolSmith.com
                                            MCKOOL SMITH, P.C.
                                            303 Colorado Street, Suite 2100
                                            Austin, Texas 7870
                                            Telephone: (512) 692-8700
                                            Facsimile: (512) 692-8744

                                            ATTORNEYS FOR PLAINTIFF
                                            BELL NORTHERN RESEARCH, LLC




                                       74
